Exhibit 10.1

 

EXECUTION VERSION

 

SENIOR SECURED CREDIT AGREEMENT

 

Dated as of August 30, 2019

 

among

 

MONITRONICS INTERNATIONAL, INC.,
as the Borrower

 

THE GUARANTORS PARTY HERETO,

 

ENCINA PRIVATE CREDIT SPV, LLC,

as Administrative Agent, Swingline Lender and L/C Issuer

 

and

 

THE LENDERS PARTY HERETO



--------------------------------------------------------------------------------

 

KKR CAPITAL MARKETS LLC,

as Lead Arranger and Bookrunner and

 

KKR CREDIT ADVISORS (US) LLC,
as Structuring Advisor

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

2

1.02

Other Interpretive Provisions

41

1.03

Accounting Terms

42

1.04

Rounding

43

1.05

Times of Day

43

1.06

Letter of Credit Amounts

43

1.07

Currency Equivalents Generally

43

1.08

Cashless Rolls

43

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

2.01

The Loans

43

2.02

Borrowings, Conversions and Continuations of Loans

45

2.03

Letters of Credit

47

2.04

Prepayments

55

2.05

Termination or Reduction of Commitments

58

2.06

Repayment of Loans

59

2.07

Interest

59

2.08

Fees

60

2.09

Computation of Interest and Fees

60

2.10

Evidence of Debt

61

2.11

Payments Generally; Administrative Agent’s Clawback

61

2.12

Sharing of Payments by Lenders

63

2.13

Cash Collateral

64

2.14

Defaulting Lenders

65

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

3.01

Taxes

67

3.02

Illegality

72

3.03

Inability to Determine Rates

72

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

73

3.05

Compensation for Losses

74

3.06

Mitigation Obligations; Replacement of Lenders

75

3.07

Survival

75

 

i

--------------------------------------------------------------------------------



 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

4.01

Conditions of Initial Credit Extension

75

4.02

Conditions to all Credit Extensions

79

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

 

 

5.01

Existence, Qualification and Power

79

5.02

Authorization; No Contravention

80

5.03

Governmental Authorization; Other Consents

80

5.04

Binding Effect

80

5.05

Financial Statements; No Material Adverse Effect

80

5.06

Litigation

81

5.07

No Default

81

5.08

Ownership of Property; Liens; Investments

81

5.09

Environmental Compliance

82

5.10

Insurance

82

5.11

Taxes

82

5.12

ERISA Compliance

83

5.13

Subsidiaries; Equity Interests; Loan Parties

84

5.14

Margin Regulations; Investment Company Act

84

5.15

Disclosure

84

5.16

Compliance with Laws

84

5.17

Intellectual Property; Licenses, Etc.

85

5.18

Solvency

85

5.19

Casualty, Etc.

85

5.20

Labor Matters

85

5.21

Collateral Documents

85

5.22

Documentation, Terms and Provisions Governing Monitoring Contract Acquisitions

86

5.23

Monitoring Contracts

86

5.24

Alarm Systems

86

5.25

Alarm Licenses

87

5.26

Dealer Programs

87

5.27

OFAC

87

5.28

EEA Financial Institution

87

5.29

Regulation H

87

5.30

Beneficial Ownership Certificate

87

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

 

 

6.01

Financial Statements

88

6.02

Certificates; Other Information

88

6.03

Notices

92

6.04

Payment of Obligations

93

6.05

Preservation of Existence, Etc.

93

 

ii

--------------------------------------------------------------------------------



 

6.06

Maintenance of Properties

93

6.07

Maintenance of Insurance

93

6.08

Compliance with Laws

93

6.09

Books and Records

93

6.10

Inspection Rights

93

6.11

Use of Proceeds

94

6.12

Covenant to Guarantee Obligations and Give Security

94

6.13

Compliance with Environmental Laws

97

6.14

Further Assurances

98

6.15

Cash Management Systems

98

6.16

Compliance with Terms of Leaseholds

98

6.17

Material Contracts

99

6.18

Financing Statements

99

6.19

Review of Approved Alarm Purchase Agreements

99

6.20

Monitoring Contract Documents

99

6.21

Redesignation

99

6.22

Lender Calls and Meetings

99

6.23

Post-Closing Obligations

100

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

 

 

7.01

Liens

100

7.02

Indebtedness

102

7.03

Investments

103

7.04

Fundamental Changes

105

7.05

Dispositions

105

7.06

Restricted Payments

106

7.07

Change in Nature of Business

107

7.08

Transactions with Affiliates

107

7.09

Burdensome Agreements

107

7.10

Use of Proceeds

107

7.11

Liquidity

108

7.12

[Reserved]

108

7.13

Amendments to Organization Documents

108

7.14

Accounting Changes

108

7.15

Amendments to Material Contracts and Other Agreements

108

7.16

Central Stations

108

7.17

Alarm Licenses

108

7.18

Prepayments

108

7.19

Assignability of Monitoring Contracts

109

 

 

 

 

ARTICLE VIII

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

8.01

Events of Default

109

8.02

Remedies upon Event of Default

112

8.03

Application of Funds

113

 

iii

--------------------------------------------------------------------------------



 

ARTICLE IX

ADMINISTRATIVE AGENT

 

 

 

9.01

Appointment and Authority

114

9.02

Rights as a Lender

114

9.03

Exculpatory Provisions

115

9.04

Reliance by Administrative Agent

116

9.05

Delegation of Duties

116

9.06

Resignation of Administrative Agent

117

9.07

Non-Reliance on Administrative Agent and Other Lenders

118

9.08

[Reserved]

118

9.09

Administrative Agent May File Proofs of Claim

118

9.10

Collateral and Guaranty Matters

119

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

10.01

Amendments, Etc.

120

10.02

Notices; Effectiveness; Electronic Communications

123

10.03

No Waiver; Cumulative Remedies; Enforcement

125

10.04

Expenses; Indemnity; Damage Waiver

125

10.05

Payments Set Aside

128

10.06

Successors and Assigns

128

10.07

Treatment of Certain Information; Confidentiality

133

10.08

Right of Setoff

134

10.09

Interest Rate Limitation

134

10.10

Counterparts; Integration; Effectiveness; Electronic Execution

135

10.11

Survival of Representations and Warranties

135

10.12

Severability

135

10.13

Replacement of Lenders

136

10.14

Governing Law; Jurisdiction; Etc.

136

10.15

Waiver of Jury Trial

137

10.16

No Advisory or Fiduciary Responsibility

137

10.17

Electronic Execution of Assignments and Certain Other Documents

138

10.18

USA PATRIOT Act; Sanctions

138

10.19

ENTIRE AGREEMENT

139

10.20

Intercreditor Agreement

139

10.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

139

 

iv

--------------------------------------------------------------------------------



 

SCHEDULES

 

2.01

Commitments and Applicable Percentages

5.06

Litigation

5.08(b)

Liens

5.08(c)

Real Property

5.08(d)(i)

Leased Real Property (Lessee)

5.08(d)(ii)

Leased Real Property (Lessor)

5.08(e)

Investments

5.12(d)

Pension Plan Obligations and Liabilities

5.13

Subsidiaries and Other Equity Investments; Loan Parties

5.17

Intellectual Property Matters

6.23

Post-Closing Deliveries

7.02

Indebtedness

7.09

Burdensome Agreements

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A

Committed Loan Notice

B-1

Term Note

B-2

Swingline Loan Note

B-3

Revolving Credit Note

C-1

Compliance Certificate

C-2

Excess Cash Flow Certificate

D-1

Assignment and Assumption

D-2

Administrative Questionnaire

E

Guaranty Agreement

F

Security Agreement

G

Intellectual Property Security Agreement

H

Assignment and Modification Agreement

I-1

Collateral Assignment of Communication Paths

I-2

Collateral Assignment of Contract Rights

J

Intercreditor Agreement

K

Notice of Loan Prepayment

L-1

Form of U.S. Tax Certificate (For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

L-2

Form of U.S. Tax Certificate (For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

L-3

Form of U.S. Tax Certificate (For Foreign Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)

L-4

Form of U.S. Tax Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

 

v

--------------------------------------------------------------------------------



 

SENIOR SECURED CREDIT AGREEMENT

 

This SENIOR SECURED CREDIT AGREEMENT is entered into as of August 30, 2019,
among MONITRONICS INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
each of its direct and indirect domestic subsidiaries from time to time party
hereto (the “Guarantors”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), KKR CAPITAL MARKETS
LLC, as Lead Arranger and Bookrunner, KKR CREDIT ADVISORS (US) LLC, as
Structuring Advisor, and ENCINA PRIVATE CREDIT SPV, LLC, as Administrative
Agent, Swingline Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, on July 1, 2019 (the “Petition Date”), the Borrower and certain of its
Subsidiaries (collectively, the “Debtors,” and each individually, a “Debtor”)
commenced Chapter 11 Case Nos. 19-33650 through 19-33658, as administratively
consolidated at Chapter 11 Case No. 19-33650 (collectively, the “Chapter 11
Cases” and each individually, a “Chapter 11 Case”) in the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (the
“Court”). The Debtors continue to operate their businesses and manage their
properties as debtors and debtors-in-possession pursuant to Sections 1107(a) and
1108 of the Bankruptcy Code;

 

WHEREAS, the Debtors (each as debtor and debtor-in-possession under the Chapter
11 Cases), the lenders party thereto and Encina Private Credit SPV, LLC, as
administrative agent, entered into the DIP Loan Agreement (as hereinafter
defined);

 

WHEREAS, on August 7, 2019, the Court entered the Confirmation Order (as
hereinafter defined) approving the Debtors’ Plan of Reorganization Pursuant to
Chapter 11 of the Bankruptcy Code (the “Approved Plan”);

 

WHEREAS, upon the effectiveness of the Approved Plan, and, upon the terms and
conditions set forth in this Agreement, the Lenders will accept repayment of
their outstanding Loans (as defined in the DIP Loan Agreement) and will provide
the Commitments and Loans described hereunder;

 

WHEREAS, the Borrower has agreed to secure all of the Obligations by granting to
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, a security interest in and lien upon substantially all of
its and the other Loan Parties’ existing and after-acquired personal and real
property;

 

WHEREAS, the Borrower’s and the other Loan Parties’ business is a mutual and
collective enterprise and the Borrower and the other Loan Parties believe that
the loans and other financial accommodations to the Borrower under this
Agreement and their loan relationship with the Administrative Agent and the
Lenders are all to the mutual advantage of the Borrower and the other Loan
Parties;

 

WHEREAS, each Loan Party acknowledges that it will receive substantial direct
and indirect benefits by reason of the making of loans and other financial
accommodations to the Borrower as provided in this Agreement; and

 

WHEREAS, the Administrative Agent’s and the Lenders’ willingness to extend
financial accommodations to the Borrower, and to administer the Borrower’s and
the other Loan Parties’ collateral

 

1

--------------------------------------------------------------------------------



 

security therefor, on a combined basis as more fully set forth in this Agreement
and the other Loan Documents, is done solely as an accommodation to the Borrower
and the other Loan Parties and at the Borrower’s and the other Loan Parties’
request and in furtherance of the Borrower’s and the other Loan Parties’ mutual
and collective enterprise.

 

All capitalized terms used in this Agreement, including in these Preliminary
Statements, shall have the meanings ascribed to them in Section 1.01, and, for
purposes of this Agreement and the other Loan Documents, the rules of
construction set forth in Section 1.02 shall govern. All Schedules, Exhibits,
Annexes, and other attachments hereto, or expressly identified in this
Agreement, are incorporated by reference, and taken together with this
Agreement, shall constitute a single agreement. These Preliminary Statements
shall be construed as part of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms. As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“3G Conversion” means the upgrades to or replacements of Alarm Systems required
as a result of the retirement of the 3G and CDMA networks of the cellular
carriers of the customers of the Borrower and its Subsidiaries.

 

“3G Conversion Costs” has the meaning specified in the definition of
“Consolidated EBITDA”.

 

“Acceptable Intercreditor Agreement” means, as applicable, (a) in the case of
Indebtedness that is secured on a pari passu basis with the Obligations, the
Intercreditor Agreement or a customary intercreditor documentation consistent
with the Intercreditor Agreement in effect as of the date hereof (including, in
any event, with respect to the superpriority nature of the Obligations and
“waterfall” provisions therein, and otherwise as such form may be modified in a
manner reasonably acceptable to the Borrower, the Administrative Agent and the
Required Lenders, (b) in the case of Indebtedness that is secured on a junior
lien basis as compared to the Obligations, the Intercreditor Agreement or other
customary intercreditor documentation consistent with the Intercreditor
Agreement in effect as of the date hereof (including, in any event, with respect
to the superpriority nature of the Obligations and “waterfall” provisions
therein, and otherwise as such form may be modified in a manner reasonably
acceptable to the Borrower, the Administrative Agent and the Required Lenders,
or (c) in the case of any other Indebtedness secured by Collateral, (i) an
intercreditor or subordination agreement reasonably acceptable to the Borrower,
the Administrative Agent and the Required Lenders.

 

“ACH” means Automated Clearing House or any successor reasonably acceptable to
the Administrative Agent (at the direction of the Structuring Advisor).

 

“Administrative Agent” means Encina in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

2

--------------------------------------------------------------------------------



 

“Administrative Agent’s Account” means the Administrative Agent’s account as set
forth on Schedule 10.02, or such other account as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 attached hereto or any other form approved
by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Fee Letter” means that certain fee letter, dated as of the date hereof,
by and between the Administrative Agent and the Borrower, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders (but without
duplication with respect to Swingline Loan Commitments and Revolving Credit
Commitments).

 

“Aggregate Purchase Price” means, with respect to any period, the total
consideration paid for all Permitted Portfolio Purchases (including the amount
of any Holdback Debt and any liabilities assumed in connection therewith)
completed by the Borrower and its Subsidiaries during such period.

 

“Agreement” means this credit agreement, as the same may be amended, modified,
restated, renewed or supplemented from time to time.

 

“Alarm System” means all electronic or other wiring, sensors, detectors, relays,
controls, transmitters, sirens and other equipment or machinery provided to
customers by the Borrower or any of its Subsidiaries.

 

“All-in Yield” means, as to any Indebtedness, the yield thereon as determined by
the Administrative Agent, whether in the form of interest rate, margin, original
issue discount, upfront fees, rate floors, or otherwise; provided that original
issue discount and upfront fees shall be equated to interest rate assuming a
4-year life to maturity (or, if less, the life of such Indebtedness); and
provided, further, that “All-in Yield” shall not include arrangement,
underwriting, structuring, commitment or similar fees paid to arrangers for such
Indebtedness.

 

“Anti-Corruption Laws” means anti-bribery and anti-corruption laws, regulations
or ordinances, including without limitation (i) the U.S. Foreign Corrupt
Practices Act of 1977 (as amended); (ii) the United Kingdom Bribery Act;
(iii) anti-bribery legislation promulgated by the European Union and implemented
by its member states; and (iv) legislation adopted in furtherance of the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions.

 

“Anti-Money Laundering Laws” means laws, regulations, rules or guidelines
relating to the prevention of money laundering, including financing
recordkeeping and reporting requirements, such as the Patriot Act, the U.S.
Currency and Foreign Transaction Reporting Act of 1970, as amended, and the U.S.
Money Laundering Control Act of 1986, as amended.

 

3

--------------------------------------------------------------------------------



 

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, 0.75% per annum.

 

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by the principal amount of such Term
Lender’s Term Loans at such time, (b) in respect of any other Facility, with
respect to any applicable Lender at any time, the percentage (carried out to the
ninth decimal place) of the Loans comprising such Facility represented by the
principal amount of such Lender’s Loans at such time and (c) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, in each case, subject to adjustments as provided in
Section 2.14. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans (and, as applicable, the commitment of each Swingline
Lender to make Swingline Loans) and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means 4.00% per annum for Base Rate Loans and 5.00% per annum
for Eurodollar Rate Loans and Letter of Credit Fees.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer
and (ii) if any Letters of Credit have been issued pursuant to Section 2.03(a),
the Revolving Credit Lenders, and (c) with respect to the Swingline Loan
Facility, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.01(c), the Revolving Credit Lenders.

 

“Approved Alarm Dealers” means persons engaged in the business of selling,
installing or servicing security alarm products that are (or will be) monitored
in the Borrower’s or any Subsidiary’s central station or an Approved Central
Station.

 

“Approved Alarm Purchase Agreement(s)” means any purchase agreement meeting the
requirements to be used in a Dealer Program or that has been approved in writing
by the Administrative Agent (acting at the written direction of the Required
Lenders).

 

“Approved Central Stations” means (a) the central stations used by the Borrower
and its Subsidiaries as of the Closing Date and any other central station
operated by the Borrower or a Subsidiary thereof, (b) any third party monitoring
central station with respect to which the owner thereof maintains a U.L. rating
and (c) any central station which serves as a backup station with respect to a
station described

 

4

--------------------------------------------------------------------------------



 

in clause (a) or clause (b) above; provided that each third party monitoring
central station under clause (b) above has delivered to the Administrative Agent
a fully executed Assignment and Modification Agreement on the Closing Date, to
the extent applicable, and otherwise as and when required by Section 7.16.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Approved Plan” has the meaning specified in the Preliminary Statements hereto.

 

“Arranger” means KKR Capital Markets LLC in its capacity as lead arranger and
bookrunner.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 attached hereto or any other form approved
by the Administrative Agent and the Borrower.

 

“Assignment and Modification Agreement” means an Assignment and Modification
Agreement by and among Administrative Agent, Borrower and an Approved Central
Station, substantially in the form of Exhibit H attached hereto or any other
form approved by the Administrative Agent (acting at the written direction of
the Required Lenders).

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.05, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans, the Swingline Lender to make Swingline Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the

 

5

--------------------------------------------------------------------------------



 

implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the provisions of Chapter 11 of Title 11 of the United
States Code 11 U.S.C. §§ 101 et seq. as amended from time to time, or any
replacement, supplemental or successor Federal statute, and all rules and
regulations promulgated thereunder.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate, (c) the
Eurodollar Rate plus 1.00% and (d) 4.50%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Rate or the Eurodollar Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition of Federal
Funds Rate, the Base Rate shall be determined without regard to clause (a) or
(c) of the preceding sentence until the circumstances giving rise to such
inability no longer exist.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate; for the avoidance of doubt, Swingline Loans
shall be Base Rate Loans.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended, or any
successor thereto.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, Swingline Borrowing or a Term
Borrowing, as the context may require.

 

“Borrowing Base” means, determined as of the most recent date for which the
Borrower was required to deliver a Borrowing Base Certificate under
Section 6.02(b), an aggregate amount, expressed in Dollars, equal to (a) the
Eligible RMR balance of the Loan Parties as of the end of the month covered by
such Borrowing Base Certificate multiplied by (b) ten (10).

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base at the applicable time in reasonable detail, in a form
reasonably satisfactory to the Administrative Agent (at the direction of the
Structuring Advisor).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Account is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations and customer acquisition costs). For

 

6

--------------------------------------------------------------------------------



 

purposes of this definition, (x) the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time or
the amount of such insurance proceeds, as the case may be and (y) expenditures
with respect to any Alarm System where the Borrower or any of its Subsidiaries
retains ownership of such Alarm System shall be excluded.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” and “Cash Collateralization” and “Cash Collateralized”
means to deposit in a Controlled Account or to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of one or more of the L/C
Issuer or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if reasonably acceptable to the L/C Issuer, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents or permitted by
Section 7.01):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a
Lender or (B) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System, (ii) issues (or the parent of which issues) commercial
paper rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

 

(c)                                  commercial paper issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof; and

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

 

7

--------------------------------------------------------------------------------



 

“CDD Rule” means the Customer Due Diligence Requirements for Financial
Institutions issued by the U.S. Department of Treasury Financial Crimes
Enforcement Network under the Bank Secrecy Act (such rule published May 11, 2016
and effective May 11, 2018, as amended from time to time).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)                                 the acquisition by any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other
than one or more Permitted Holders or any “group” controlled by a Permitted
Holder, that is or becomes the “beneficial owner” (as such term is used in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
clause (a) such person or group shall be deemed to have “beneficial ownership”
of all shares that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 50% of the total voting power of the then
outstanding Voting Interests in the Borrower;

 

(b)                                 the Borrower or any Subsidiary sells,
conveys, transfers or leases (either in one transaction or a series of related
transactions) all or substantially all of the Borrower’s and its Subsidiaries’
assets (determined on a consolidated basis) to any Person (other than the
Borrower, a Subsidiary or one or more Permitted Holders);

 

(c)                                  the occurrence of a “Change of Control” (or
similar event, however denominated), as defined in the Takeback Loan Agreement;
or

 

(d)                                 except for Dispositions permitted by
Section 7.05 or transactions permitted by Section 7.04, the Borrower ceases to
hold 100% of the outstanding Voting Interests (and 100% of the economic
interests associated with such Voting Interests) of any of its Subsidiaries as
owned on the Closing Date.

 

For the avoidance of doubt, in no event shall the Transactions be deemed to
trigger or constitute a Change of Control.

 

8

--------------------------------------------------------------------------------



 

“Chapter 11 Case” has the meaning specified in the Preliminary Statements
hereto.

 

“Class” (i) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans (including, for purposes of this definition, Swingline Loans) or Term
Loans and (ii) when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment or a Term Commitment.

 

“Closing Date” means the date that the conditions set forth in Sections 4.01 and
4.02 have been satisfied or waived pursuant to the terms hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other assets and property that is or
is intended under the terms of the Collateral Documents to be subject to Liens
in favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Assignment of Communication Paths” means the Collateral Assignment
of Communication Paths substantially in the form of Exhibit I-1 attached hereto
or any other form reasonably satisfactory to the Administrative Agent (acting at
the direction of the Required Lenders).

 

“Collateral Assignment of Contract Rights” means the Collateral Assignment of
Contract Rights substantially in the form of Exhibit I-2 attached hereto or any
other form reasonably satisfactory to the Administrative Agent (acting at the
direction of the Required Lenders).

 

“Collateral Documents” means, collectively, the Security Agreement, any
Mortgages, the Intellectual Property Security Agreements, the Collateral
Assignments of Communication Paths, the Collateral Assignment of Contract
Rights, Security Agreement Supplements, IP Security Agreement Supplements,
security agreements, pledge agreements, collateral assignments or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Commitment” means a Term Commitment, a Revolving Credit Commitment or a
Swingline Loan Commitment, as the context may require.

 

“Committed Loan Notice” means (a) a notice pursuant to Section 2.02(a) of (a) a
Term Borrowing, (b) a Revolving Credit Borrowing, (c) a conversion of Loans from
one Type to the other, or (d) a continuation of Eurodollar Rate Loans or (b) a
notice pursuant to Section 2.02(c) of a Swingline Borrowing, which, if in
writing, shall be substantially in the form of Exhibit A attached hereto, or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and duly executed by a
Responsible Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

9

--------------------------------------------------------------------------------



 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 attached hereto.

 

“Confirmation Order” has the meaning specified in Section 4.01(e).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income of the Borrower and its Subsidiaries on a consolidated basis plus,
without duplication, (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges, (ii) the
provision for Federal, state (including Texas margin tax), local and foreign
income taxes payable, (iii) depreciation and amortization expense, (iv) non-cash
or non-recurring (even if cash) costs, expenses, charges and other items
reducing such Consolidated Net Income; provided that such non-recurring cash
costs, expenses, charges and other cash items shall not exceed the sum of
(A) 15% of Consolidated EBITDA for such period (calculated prior to giving
effect to this proviso of clause (a)(iv) and any pro forma adjustments for such
period but which may include those cash costs incurred in connection with the 3G
Conversion (the “3G Conversion Costs”) prior to utilizing amounts under clause
(B) below) and (B) solely with respect to 3G Conversion Costs and solely for
purposes of determining Excess Cash Flow, $80,000,000, (v) Transaction Costs
deducted in determining such Consolidated Net Income, (vi) severance costs and
charges, closure costs, relocation costs, expenses or fees and restructuring
costs and charges, to the extent deducted in determining such Consolidated Net
Income, (vii) without duplication of any pro forma adjustments to Consolidated
EBITDA due to such actions, any salary, benefits and other costs resulting in
savings and other synergies in connection with acquisitions permitted under
Section 7.03(g) that (A) are a result of actions taken or expected to be taken
in connection with such an acquisition and are realized or expected to be
realized by the Borrower in good faith in each case within eighteen (18) months
of the consummation of such acquisition, (B) are in an aggregate amount in any
period not to exceed 15% of Consolidated EBITDA for such period (calculated
prior to giving effect to this clause (a)(vii) and any pro forma adjustments for
such period) and (C) are reasonably identifiable, factually supportable and
certified by a financial officer of the Borrower on behalf of the Borrower in a
certificate delivered to the Administrative Agent, (viii) [reserved], and
(ix) Creation Costs expensed during such period, and minus, without duplication,
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state (including Texas margin tax), local and foreign
income tax credits and (ii) all non-cash items increasing Consolidated Net
Income or non-recurring (even if cash) gains and other items increasing such
Consolidated Net Income (in each case of or by the Borrower and its Subsidiaries
for such period). For purposes of the computation of the Consolidated Total
Leverage Ratio (a) for any period during which a purchase or other acquisition
is made by any Loan Party pursuant to Section 7.03(g) or (h), Consolidated
EBITDA shall be calculated on a pro forma basis as if such purchase or other
acquisition was consummated (and any related Indebtedness incurred) on the first
day of such period and (b) for any period during which a Subsidiary or business
was Disposed of,

 

10

--------------------------------------------------------------------------------



 

Consolidated EBITDA shall be calculated on a pro forma basis as if such
Subsidiary or business had been Disposed of on the first day of such period.
Notwithstanding the foregoing, the adjustment made under clause (a)(ix) for any
period of determination shall be the lesser of (1) 31 multiplied by Gross RMR
Created for such period and (2) the actual Creation Costs for such period
associated with the creation of any Gross RMR Created, less capitalized Creation
Costs.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder and any “Obligations” under
and as defined in the Takeback Loan Agreement) and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than (x) trade
accounts payable in the ordinary course of business, (y) payments under Approved
Alarm Purchase Agreements and (z) agreements providing for indemnification,
contribution, earnout, adjustment of purchase price, holdback or similar
obligations, in each case, incurred or assumed in connection with acquisitions
or dispositions permitted under this Agreement, including acquisitions of
Monitoring Contracts), (e) all Attributable Indebtedness, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.

 

“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets (other than payments under Approved
Alarm Purchase Agreements), in each case to the extent treated as interest in
accordance with GAAP, (b) all interest paid or payable with respect to
discontinued operations and (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP, in each case, of or
by the Borrower and its Subsidiaries on a consolidated basis.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for any
period; provided that Consolidated Net Income shall exclude (a) extraordinary
gains and extraordinary losses for such period, (b) the net income of any
Subsidiary during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such period,
except that the Borrower’s equity in any net loss of any such Subsidiary for
such period shall be included in determining Consolidated Net Income, (c) any
income (or loss) for such period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Borrower or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso) and (d) any gains (or losses) realized as a result
of the recognition of non-recurring credits (or charges) for such period.

 

11

--------------------------------------------------------------------------------



 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended on or prior to such date for which financial statements have been or are
required to be delivered pursuant to Section 6.01(a) or Section 6.01(b)(i).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Account” means each deposit account and securities account, subject
to Section 6.15, that is subject to an account control agreement in form and
substance reasonably satisfactory to the Administrative Agent (acting at the
direction of the Required Lenders).

 

“Court” has the meaning specified in the Preliminary Statements hereto.

 

“Creation Costs” means the cost, whether capitalized or expensed, of selling,
equipping and installing a new Alarm System less the installation revenue
received plus indirect expenses for general and administrative items allocated
to account generation.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Dealer Program” means a program by which the Borrower or any of its
Subsidiaries generate, purchase or otherwise acquire alarm contracts or service
relationships on an ongoing basis from Approved Alarm Dealers and which
reasonably satisfies the following requirements: (i) the Approved Alarm Dealer
retains no “equity” or other continuing interest in the alarm contracts or the
customer accounts relating thereto (provided that this shall not prohibit the
Borrower or its Subsidiaries from offering retention bonuses as incentives to
Approved Alarm Dealers), (ii) the Approved Alarm Dealer has no right to
repurchase the alarm contract or customer account relating thereto; provided
that those accounts that are non-performing under the applicable Approved Alarm
Purchase Agreement may be rejected by the Borrower or its Subsidiaries, as
applicable, and repurchased by the selling Approved Alarm Dealer and (iii) the
Approved Alarm Dealer has no right to withdraw alarm contracts already submitted
and purchased.

 

“Debtors” has the meaning specified in the Preliminary Statements hereto.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Declined Proceeds” has the meaning specified in Section 2.04(b)(ix).

 

12

--------------------------------------------------------------------------------



 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the applicable
Facility plus (iii) 2% per annum; provided that, with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent (acting at
the direction of the Required Lenders) or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, since the Closing Date,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become subject to a Bail-in Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent (acting at the direction of the Required Lenders) that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.14(b)) as of the date established therefor by the
Administrative Agent (acting at the direction of the Required Lenders) in a
written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the Swingline Lender, the L/C Issuer and
each other Lender promptly following such determination.

 

13

--------------------------------------------------------------------------------



 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“DIP Agent” means Encina in its capacity as administrative agent and collateral
agent for the DIP Secured Parties under the DIP Loan Agreement.

 

“DIP Lenders” means the “Lenders” under and as defined in the DIP Loan
Agreement, in their capacities as the lenders of the Loans and providers of
Commitments (each as defined in the DIP Loan Agreement) under the DIP Loan
Agreement.

 

“DIP Loan Agreement” means that certain Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of July 3, 2019, among the
Borrower, the DIP Lenders and the DIP Agent, as the same has been amended,
restated, supplemented or otherwise modified.

 

“DIP Facility” means the revolving credit facility extended under the DIP Loan
Agreement.

 

“DIP Secured Parties” means the “Secured Parties” as defined in the DIP Loan
Agreement.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including (i) any sale and leaseback transaction and (ii) any
Division/Series Transaction) of any property (other than cash) by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith
(other than the disposition of Cash Equivalents in the ordinary course of
business).

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests and cash in lieu of fractional shares), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof (other than (i) solely for Qualified Equity Interests and cash in
lieu of fractional shares or (ii) as a result of a change of control, asset sale
or similar event), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date at the time of issuance of such Equity Interests (except as a
result of a change of control, asset sale or similar event so long as upon the
occurrence of a change of control, asset sale or similar event the Loans and all
other Obligations that are accrued and payable shall have been paid in full and
the Commitments have been terminated and all outstanding Letters of Credit are
terminated (unless the Outstanding Amount of the L/C Obligations related thereto
has been Cash Collateralized, back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer) in each case
pursuant to and in accordance with the terms of this Agreement); provided that
if such Equity Interests are issued pursuant to a plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrowers
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of the termination, death or disability of such
employee.

 

14

--------------------------------------------------------------------------------



 

“Disqualified Institution” means, on any date (a) any Person that is a
competitor of the Borrower or any of its Subsidiaries, which Person has been
designated by the Borrower, acting in good faith, as a “Disqualified
Institution” by written notice to the Administrative Agent and the Lenders
(including by posting such notice to the Platform) not less than five
(5) Business Days prior to such date and (b) Affiliates of the Persons described
in clause (a), to the extent reasonably identifiable as being affiliated with
such Person; provided that from the date of the applicable written notice,
“Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time. Notwithstanding the
foregoing, in no event shall a supplement to the list of Disqualified
Institutions apply retroactively to disqualify any entities (or their
Affiliates) that have previously acquired an assignment or participation
interest in the Obligations that was otherwise permitted prior to such permitted
supplement.

 

“Division/Series Transaction” means, with respect to any Person, a division of
any such Person into two or more Persons pursuant to Section 18-217 of the
Delaware Limited Liability Act (or any similar provision in any other applicable
jurisdiction), or an allocation of assets of such Person pursuant to such a
division.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EFT” means electronic funds transfer.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Eligible RMR” means, as of any time, 100% of the aggregate amount of (a) RMR
subject to billing under Monitoring Contracts between customers and the Loan
Parties and (b) 14.6/28 of RMR under agreements to provide wholesale monitoring
services (provided that the amount under this clause (b) shall not exceed 5% of
total Eligible RMR), in each case, in effect in which no person other than the
Loan Parties or any of their Subsidiaries and the Administrative Agent has any
interest (other than (x) Permitted Liens that rank junior to the Liens securing
the Obligations and (y) Liens permitted by Section 7.01(m); provided that not
more than 5% of Eligible RMR shall be derived from Monitoring Contracts subject
to such Liens); provided that Eligible RMR will not include any revenue:

 

15

--------------------------------------------------------------------------------



 

(i)                                     from customers whose balances are more
than 90 days past due;

 

(ii)                                  that is not periodic in nature, but rather
relates to installation purchase payments or one-time assessments or charges;

 

(iii)                               from standalone service agreements and
extended repair service, maintenance or inspection agreements that are not
provided in conjunction with alarm monitoring;

 

(iv)                              from Monitoring Contracts that (A) do not have
FICO Scores (unless such Monitoring Contracts are for commercial accounts with
acceptable credit reviews pursuant to customary credit criteria for commercial
subscribers) or (B) have FICO Scores less than 625; provided that,
notwithstanding the foregoing, (x) not more than 2% of Eligible RMR can be
comprised of Monitoring Contracts that have FICO Scores of less than 600,
(y) not more than 15% of Eligible RMR can be comprised of Monitoring Contracts
that have FICO Scores of greater than 599, but less than 625 and (z) not more
than 6% of Eligible RMR (other than from commercial accounts with acceptable
credit reviews pursuant to customary credit criteria for commercial subscribers)
can be comprised of Monitoring Contracts that do not have FICO Scores;

 

(v)                                 reimbursement for or payment of any taxes,
fees or other charges imposed by any Governmental Authority relative to the
furnishing of alarm services or maintenance services; and

 

(vi)                              late fees or fees for not sufficient fund
checks.

 

“Encina” means Encina Private Credit SPV, LLC.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other

 

16

--------------------------------------------------------------------------------



 

ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any of the Loan Parties within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 302 of ERISA or Sections 412 and 430
of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, or the treatment of a Pension Plan amendment as a termination, under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430(i) and 432(b) of the Code or Sections
303(i) and 305(b) of ERISA; or (h) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the ICE Benchmark
Administration London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing quotations of LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two
(2) London Banking Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be quoted by major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the commencement of such Interest
Period; and if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement; and

 

17

--------------------------------------------------------------------------------



 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two (2) London Banking Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one (1) month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one (1) month would be offered to the Administrative Agent by major banks in the
London interbank eurodollar market at their request at the date and time of
determination; and if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

Notwithstanding the foregoing, in no event shall the Eurodollar Rate be less
than 1.50%.

 

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, if at any time the Administrative Agent (acting at the direction of
the Required Lenders) determines that either (i) any of the circumstances set
forth in Sections 3.02, 3.03 or 3.04(a)(iii) have arisen and such circumstances
are unlikely to be temporary or (ii) none of the circumstances set forth in
Sections 3.02, 3.03 or 3.04(a)(iii) have arisen but the supervisor for the
administrator of LIBOR has made a public statement identifying a specific date
after which LIBOR shall no longer be used for determining interest rates for
loans (in the case of either such clause (i) or (ii), an “Alternative Interest
Rate Election Event”), the Administrative Agent (acting at the direction of the
Required Lenders) shall, with the approval of the Borrower, endeavor to
establish an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for leveraged syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. To the extent an alternate rate of interest is adopted as
contemplated hereby, the approved rate shall be applied in a manner consistent
with prevailing market convention; provided that, to the extent such prevailing
market convention is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and the Required Lenders with the consent
of the Borrower. From such time as an Alternative Interest Rate Election Event
has occurred and continuing until an alternate rate of interest has been
determined in accordance with the terms and conditions of this paragraph,
(x) any notice of conversion or continuation that requests the conversion of any
Loan to, or continuation of any Loan as, a Eurodollar Rate Loan shall be
ineffective, and (y) if any Committed Loan Notice requests a Eurodollar Rate
Loan, such Loan shall be made as a Base Rate Loan; provided that, to the extent
such Alternative Interest Rate Election Event is as a result of clause
(ii) above, then clauses (x) and (y) of this sentence shall apply during such
period only if the LIBOR for the applicable Interest Period is not available or
published at such time on a current basis. Notwithstanding anything contained
herein to the contrary, if such alternate rate of interest as determined in this
paragraph is determined to be less than 1.50%, such rate shall be deemed to be
1.50% for the purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

18

--------------------------------------------------------------------------------



 

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) the sum for such fiscal year of (i) Consolidated EBITDA and
(ii) reductions to working capital of the Borrower and its Subsidiaries (i.e.,
the decrease, if any, in Consolidated Current Assets minus Consolidated Current
Liabilities from the beginning to the end of such fiscal year), but excluding
any such reductions in working capital arising from the acquisition of any
Person by the Borrower and/or the Subsidiaries; less (b) the sum (for such
fiscal year) of (i) Consolidated Interest Charges actually paid in cash by the
Borrower and its Subsidiaries, (ii) mandatory prepayments and scheduled
principal repayments to the extent actually made of Indebtedness permitted
hereunder (except to the extent financed with long term Indebtedness (other than
revolving Indebtedness) or equity contributed for such purpose), (iii) voluntary
prepayments or repayments of (A) Revolving Credit Loans (or Swingline Loans)
pursuant to Section 2.04(a), to the extent accompanied by a dollar for dollar
permanent reduction of the Revolving Credit Commitments and (B) Takeback
Indebtedness and any Permitted Refinancing Indebtedness incurred in connection
with a Refinancing thereof, in each case, to the extent such prepayments are
permitted pursuant to Section 7.18 and except to the extent financed with long
term Indebtedness (other than revolving Indebtedness) or equity contributed for
such purpose, (iv) all Taxes actually paid in cash by the Borrower and its
Subsidiaries, (v) additions to working capital (i.e., the increase, if any, in
Consolidated Current Assets minus Consolidated Current Liabilities from the
beginning to the end of such fiscal year), but excluding any such additions to
working capital arising from the acquisition of any Person by the Borrower
and/or the Subsidiaries, (vi) cash charges added to Consolidated EBITDA pursuant
to clauses (a)(iv), (a)(v), (a)(vi) and (a)(ix) thereof, (vii) the aggregate
amount of expenditures actually made by the Borrower and its Subsidiaries in
cash (including expenditures for the payment of financing fees) to the extent
that such expenditures are not expensed, including all cash Investments and
Capital Expenditures permitted by this Agreement (including, without limitation,
purchases or other acquisitions pursuant to Section 7.03(g) and (h)) made by the
Borrower and its Subsidiaries in such fiscal year (except to the extent financed
with long term Indebtedness (other than revolving Indebtedness) or equity
contributed for such purpose), and (viii) cash losses from any sale or
disposition outside the ordinary course of business.

 

“Excess Cash Flow Certificate” means a certificate substantially in the form of
Exhibit C-2 attached hereto.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Deposit Account” means (a) any deposit account the balance of which
consists exclusively of (i) withheld income taxes and federal, state or local
employment taxes required to be paid to the Internal Revenue Service or state or
local government agencies with respect to employees of the Borrower or any
Subsidiary and (ii) amounts required to be paid over to an employee benefit plan
on behalf of or for the benefit of employees of the Borrower or any Subsidiary,
(b) all segregated deposit accounts constituting (and the balance of which
consists solely of funds set aside in connection with) payroll accounts, trust
accounts, and accounts dedicated to the payment of accrued employee benefits,
medical, dental and employee benefits claims to employees of the Borrower or any
Subsidiary and (c) deposit accounts with a cash balance of less than $150,000
individually or $1,000,000 in the aggregate for all such accounts under this
clause (c).

 

“Excluded Subsidiary” means, as of any date of determination, (i) each
Immaterial Subsidiary and (ii) each Subsidiary of the Borrower that is not a
U.S. Person (or any Subsidiary thereof) to the extent that the Borrower, in
consultation with the Administrative Agent, reasonably determines that any
change to the U.S. tax laws after the Closing Date would result in materially
adverse tax consequences to the

 

19

--------------------------------------------------------------------------------



 

Loan Parties taken as a whole; provided that no Subsidiary of the Borrower
existing as of the Closing Date shall be an Excluded Subsidiary.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal withholding Taxes (including withholding Taxes imposed by Sections 1441
and 1442 of the Code as of the Closing Date) imposed on amounts payable to or
for the account of such Recipient with respect to an applicable interest in a
Loan or Commitment or this Agreement pursuant to a law in effect on the date on
which (i) such Recipient acquires such interest (other than pursuant to an
assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a) or (c)(i), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any withholding Taxes imposed pursuant to FATCA.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business that is proceeds of
insurance (other than proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings), or condemnation awards
(and payments in lieu thereof); provided that an Extraordinary Receipt shall not
include cash receipts to the extent that such proceeds, awards or payments
(a) in respect of loss or damage to equipment, fixed assets or real property are
applied (or used to reimburse expenditures were previously incurred) to replace
or repair the equipment, fixed assets or real property in respect of which such
proceeds were received in accordance with the terms of Section 2.04(b)(iv) or
(b) are received by any Person in respect of any third party claim against such
Person and applied to pay (or to reimburse such Person for its prior payment of)
such claim and the costs and expenses of such Person with respect thereto.

 

“Facility” means the Term Facility, the Revolving Credit Facility or Swingline
Loan Facility, as the context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above) and any intergovernmental agreements (and any related laws,
regulations or official administrative rules) implementing the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate

 

20

--------------------------------------------------------------------------------



 

on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three major U.S. banking
institutions of recognized standing selected by it.

 

“Fee Letter” means that certain fee letter, dated as of May 20, 2019, by and
between the Structuring Advisor and the Borrower, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“FICO Score” means the consumer credit risk score published by Fair Isaac,
Equifax, Inc., TransUnion LLC or Experian PLC, or in the event the foregoing
cease to publish such a score, any other consumer credit risk score published by
a national credit reporting agency as may be selected by the Borrower and
reasonably acceptable to the Administrative Agent (at the direction of the
Structuring Advisor).

 

“Final Order” means an order of the Court, the operation and effect of which has
not been vacated, stayed, amended, reversed or modified, and as to which (a) the
time to appeal, petition for certiorari, or motion for argument or rehearing has
expired and as to which no appeal, petition for certiorari, or motion for
re-argument or rehearing shall then be pending, or (b) in the event that an
appeal, writ for certiorari, re-argument or rehearing thereof has been sought,
such order shall have been affirmed as originally entered by the Court by the
highest court to which an appeal, petition for certiorari or re-argument or
rehearing was sought and the time to take any further appeal, petition for
certiorari, or motion for re-argument or rehearing shall have expired.

 

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of

 

21

--------------------------------------------------------------------------------



 

Swingline Loans, other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable, subject to Section 1.03,
to the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Gross RMR Created” means the new RMR created during any period of determination
(excluding price increases and Purchased RMR).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, the Guarantors on the Closing Date and the
Subsidiaries of the Borrower as are or may from time to time become guarantors
pursuant to Section 6.12. For the avoidance of doubt, the definition of
Guarantors does not include any foreign Subsidiary of the Borrower to the extent
that the Borrower and the Required Lenders determine that any change to the U.S.
tax laws after

 

22

--------------------------------------------------------------------------------



 

the Closing Date would result in materially adverse tax consequences to the Loan
Parties taken as a whole.

 

“Guaranty Agreement” means, collectively, the Guaranty Agreement made by the
Guarantors in favor of the Secured Parties, substantially in the form of
Exhibit E attached hereto, together with each other guaranty and guaranty
supplement delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdback Debt” means the total amount due to Approved Alarm Dealers as deferred
payments under Approved Alarm Purchase Agreements, less any reductions permitted
under the terms of the Approved Alarm Purchase Agreements.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Immaterial Subsidiary” means, as of any date of determination, a Subsidiary of
the Borrower for which (i) the gross revenues of such Subsidiary and its
Subsidiaries (on a consolidated basis and giving effect to intercompany
eliminations between such Subsidiary and its Subsidiaries) (A) do not exceed,
for any fiscal quarter, an amount equal to 2.5% of gross revenues (on a
consolidated basis giving effect to intercompany eliminations) of the Borrower
and its Subsidiaries for such period and (B) together with all other
Subsidiaries constituting Immaterial Subsidiaries hereunder do not exceed, for
any fiscal quarter, an amount equal to 5.0% of gross revenues (on a consolidated
basis giving effect to intercompany eliminations) of the Borrower and its
Subsidiaries for such period and (ii) the total assets of such Subsidiary and
its Subsidiaries (on a consolidated basis and giving effect to intercompany
eliminations between such Subsidiary and its Subsidiaries) (A) do not exceed,
for any fiscal quarter, an amount equal to 2.5% of total assets (on a
consolidated basis giving effect to intercompany eliminations) of the Borrower
and its Subsidiaries for such period and (B) together with all other
Subsidiaries constituting Immaterial Subsidiaries hereunder do not exceed, for
any fiscal quarter, an amount equal to 5.0% of total assets (on a consolidated
basis giving effect to intercompany eliminations) of the Borrower and its
Subsidiaries for such period.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

23

--------------------------------------------------------------------------------



 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (x) trade accounts
payable in the ordinary course of business and (y) payments under Approved Alarm
Purchase Agreements) including agreements providing for indemnification,
contribution, earnout, adjustment of purchase price, holdback (including
Holdback Debt) or similar obligations, in each case, incurred or assumed in
connection with acquisitions or dispositions permitted under this Agreement,
including acquisitions of Monitoring Contracts;

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person;

 

(g)                                  all mandatory obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, valued, in the case of a
mandatorily redeemable preferred interest, at the greater of its liquidation
preference plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property Security Agreement” means an intellectual property
security agreement, in substantially the form of Exhibit G attached hereto as
delivered prior to the Closing Date or pursuant to Section 6.12, in each case as
the same may be amended, restated, amended and restated, modified or
supplemented from time to time.

 

“Intercreditor Agreement” means the Intercreditor Agreement, substantially in
the form attached hereto as Exhibit J, dated as of the Closing Date, among the
Loan Parties party thereto, the Administrative Agent, the Takeback Facility
Agent and such additional Persons (if any) party thereto from time to time,

 

24

--------------------------------------------------------------------------------



 

as the same may be amended, restated, amended and restated, modified,
supplemented or otherwise changed in accordance with the terms hereof and
thereof.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; and (b) as to any Base Rate Loan, the
last Business Day of each month and the Maturity Date of the Facility under
which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2) or three
(3) months thereafter, as selected by the Borrower in its Committed Loan Notice,
or such other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(b)                                 any Interest Period pertaining to a
Eurodollar Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IP Security Agreement Supplement” means any supplement to the Intellectual
Property Security Agreement delivered from time to time, whether pursuant to
Section 6.12 or otherwise.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

25

--------------------------------------------------------------------------------



 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Issuing Fees” has the meaning specified in Section 2.03(h).

 

“KKR Entities” means KKR Credit Advisors (US) LLC and any of its Affiliates.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Encina in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swingline Lender and its successors and
assigns as permitted hereunder, each of which is referred to herein as a
“Lender”.

 

“Lender Group” means those certain Lenders hereunder represented by the Lender
Group Advisors on the Closing Date.

 

“Lender Group Advisors” means (x) Jones Day, as legal counsel, (y) Evercore
L.L.C., as financial advisor and (z) any other financial advisor, auditor,
attorney, accountant, appraiser, auditor, business valuation expert,
environmental engineer or consultant, turnaround consultant, and other
consultants, professionals and experts retained by the Lender Group on or before
the date hereof.

 

26

--------------------------------------------------------------------------------



 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued or deemed to be
issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Fronting Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Line Cap” means, at any time of determination, the lesser of (a) the Borrowing
Base at such time minus the outstanding principal amount of the Term Loans and
(b) the Revolving Credit Facility at such time.

 

“Liquidity” means, at any time, an aggregate amount equal to the sum of (a) the
aggregate Revolving Credit Commitments minus the Total Revolving Credit
Outstandings at such time plus (b) Qualified Cash at such time.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or Swingline Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty Agreement, (d) the Intercreditor Agreement and each other Acceptable
Intercreditor Agreement in effect from time to time, (e) the Collateral
Documents, (f) each Issuer Document, (g) any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.13 of this
Agreement, (h) any subordination agreement entered into between the
Administrative Agent and any provider of subordinated Indebtedness to the
Borrower or any Subsidiary thereof, (i) the Fee Letter, (j) the Agent Fee
Letter, and (k) all other agreements, instruments, certificates and documents,
to which the Borrower or another Loan Party is a party, from time to time
delivered in connection herewith and to the extent designated as a

 

27

--------------------------------------------------------------------------------



 

“Loan Document” therein, in each case, as any or all of the foregoing may be
amended, restated, supplemented, or otherwise modified from time to time in
accordance with the terms thereof.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party. Notwithstanding the foregoing, in no event shall any Material
Adverse Effect be deemed to exist as a result of the commencement of the Chapter
11 Cases or the circumstances and events leading up thereto to the extent that
such event(s) would reasonably be expected to result therefrom.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $1,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.

 

“Maturity Date” means July 3, 2024; provided that the Maturity Date shall
automatically (with no notice to nor action required of any of the parties
hereto) instead be (x) March 29, 2024 if (1) the Takeback Indebtedness has been
repaid in its entirety (but not Refinanced) on such date or (2) any Takeback
Indebtedness (whether partially Refinanced or otherwise outstanding) matures on
such date or (y) if, on or prior to March 29, 2024 the Takeback Indebtedness has
been Refinanced pursuant to Section 7.02(l) and the maturity date of any such
Refinanced Takeback Indebtedness is on or prior to July 3, 2024, the maturity
date of such Refinanced Takeback Indebtedness; provided, further, that if such
date is not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, and (ii) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.13(a)(i), (a)(ii) or (a)(iii), an
amount equal to 105% of the Outstanding Amount of all L/C Obligations.

 

“Monitoring Contract” means a contract for providing central station monitoring
and/or similar services for security alarm and/or similar equipment or devices
to residential or commercial customers and including all recurring monthly
revenue from maintenance, service and warranty contracts with customers who are
party to such monitoring contracts, but excluding all contracts providing for
guard, patrol or response services. All “Monitoring Contracts” shall be duly
executed written contracts, including usual and customary provisions for the
security alarm industry (including, without limitation, that they shall be
freely assignable and contain standard industry limits of liability), except
that 2% of the

 

28

--------------------------------------------------------------------------------



 

Monitoring Contracts (measured by RMR) may be oral; provided that they are
covered by the Loan Parties’ errors and omissions insurance.

 

“Monitoring Contract Documents” means each original Monitoring Contract and any
promissory notes, chattel paper, purchase money security agreements or security
agreements evidencing or securing a customer’s performance of a Monitoring
Contract or evidencing or securing financing for the installation of an Alarm
System executed by customers in connection with any Monitoring Contract,
together with, if applicable, all such original documents, instruments and
agreements effecting an assignment of such documents of customers acquired by a
Loan Party, to such Loan Party.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the mortgages, deeds of trust, deeds to secure debt and any
other agreement, document or instrument executed by a Loan Party that purport to
grant a Lien to the Administrative Agent (or a trustee for the benefit of the
Administrative Agent) for the benefit of the Secured Parties in any Mortgaged
Properties, in form and substance reasonably satisfactory to the Administrative
Agent.

 

“Mortgaged Property” means any owned property of a Loan Party that is or will
become encumbered by a Mortgage in favor of the Administrative Agent in
accordance with the terms of this Agreement.

 

“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage, the deliveries and documents described in Section 6.12.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Disposition by any Loan
Party or any of its Subsidiaries, or any Extraordinary Receipt received or paid
to the account of any Loan Party or any of its Subsidiaries, the excess, if any,
of (i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds; and

 

29

--------------------------------------------------------------------------------



 

(b)                                 with respect to the incurrence or issuance
of any Indebtedness by any Loan Party or any of its Subsidiaries, the excess of
(i) the sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means any promissory note evidencing any Loan and shall include a Term
Note, a Revolving Credit Note or Swingline Loan Note, as the context may
require.

 

“Notice of Default” means any written notice delivered by the Administrative
Agent or the Required Lenders of a failure by the Borrower or any other Loan
Party to perform or observe any applicable term, covenant or agreement under
this Agreement or any other Loan Document, which such notice shall be identified
as a “notice of default” and shall reference the clause of Section 8.01 to which
it relates.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit K attached hereto or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party in any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed or allowable claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the

 

30

--------------------------------------------------------------------------------



 

jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swingline Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans or Swingline Loans, as the case
may be, occurring on such date; and (b) with respect to any L/C Obligations on
any date, the amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a
Multiemployer Plan) that is maintained or is contributed to by any Loan Party or
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 and 430 of the Code or
Section 302 of ERISA.

 

“Permitted Acquisition” has the meaning specified in Section 7.03(g).

 

31

--------------------------------------------------------------------------------



 

“Permitted Holders” means any Person that is the “beneficial owner” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934) of more than fifteen
percent (15%) of the Equity Interests of the Borrower as of the Closing Date.

 

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Permitted Portfolio Purchase” has the meaning specified in Section 7.03(h).

 

“Permitted Refinancing Indebtedness” means Indebtedness issued in exchange for,
or the net proceeds of which are used to Refinance other Indebtedness incurred
in accordance with this Agreement; provided that (a) the aggregate principal
amount of such Permitted Refinancing Indebtedness does not exceed the amount of
the Indebtedness being Refinanced (except to the extent of any amount that is
permitted pursuant to another provision of Section 7.02) except by an amount
equal to the existing unutilized commitments thereunder, accrued but unpaid
interest thereon and a premium or penalties paid, and fees and expenses
reasonably incurred, in connection with such Refinancing (including any fees and
original issue discount incurred in respect of such resulting Indebtedness),
(b) to the extent such Indebtedness being so Refinanced is subordinated (in
right of payment, in right of Lien, or otherwise, including in respect of the
superpriority nature of the Obligations under the Intercreditor Agreement as in
effect as of the date hereof) to any of the Obligations, such Permitted
Refinancing Indebtedness is subordinated (in right of payment, in right of Lien,
or otherwise, including in respect of the superpriority nature of the
Obligations under the Intercreditor Agreement as in effect as of the date
hereof) to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being so
Refinanced and which is reasonably acceptable to the Administrative Agent
(acting at the written direction of the Required Lenders); provided that, in any
event, any Refinancing of the Takeback Indebtedness must be pursuant to an
Acceptable Intercreditor Agreement, including by reflecting the “waterfall”
provisions of the Intercreditor Agreement as in effect as of the date hereof,
(c) with respect to any Refinancing of the Takeback Indebtedness, the
All-in-Yield (or similar aspect of the interest rate) of such Permitted
Refinancing Indebtedness shall be no more than two and a half percentage points
(2.5%) per annum greater than that of the Takeback Indebtedness as of the
Closing Date, (d) such exchange or Refinancing shall be subject to no Default or
Event of Default existing or resulting therefrom, (e) such Refinancing,
refunding, renewal or extension has a final scheduled maturity date equal to or
later than the final scheduled maturity date of, and a weighted average life to
maturity no shorter than that of, the Indebtedness being Refinanced and (f) with
respect to any Refinancing of the Takeback Indebtedness, the terms (other than
those described in the preceding clauses of this definition) of such Permitted
Refinancing Indebtedness, when taken as whole, shall not be materially more
favorable to any lenders or holders of such Permitted Refinancing Indebtedness
than the terms of the Indebtedness being Refinanced.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning specified in the Preliminary Statements hereto.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any of the Loan Parties or any
ERISA Affiliate is required to contribute on behalf of any of its employees.

 

32

--------------------------------------------------------------------------------



 

“Plan Documentation” has the meaning specified in Section 4.01(d).

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” means the promissory notes and any instruments evidencing
Indebtedness owned by any Loan Party and pledged in favor of the Administrative
Agent to secure the Obligations pursuant to the Security Agreement.

 

“Pledged Equity” has the meaning specified in the recitals of the Security
Agreement.

 

“Prepayment Premium” means, as of the date of the occurrence of a Prepayment
Premium Trigger Event, with respect to the Loans (or reductions of Revolving
Credit Commitments) subject to such Prepayment Premium Trigger Event, (i) during
the period from the Closing Date to and including the date which is the first
anniversary of the Petition Date, 2.00% of the Loans or Revolving Credit
Commitments prepaid, refinanced, substituted, replaced, reduced, repaid or
terminated, as applicable; (ii) during the period from and after the date which
is the first anniversary of the Petition Date to and including the date which is
the second anniversary of the Petition Date, 1.00% of the Loans or Revolving
Credit Commitments prepaid, refinanced, substituted, replaced, reduced, repaid
or terminated, as applicable; and (iii) from and after the date which is the
second anniversary of the Petition Date, zero; provided that any Prepayment
Premium shall be due and payable on the date of such prepayment, refinancing,
substitution, replacement, reduction, repayment or termination.

 

“Prepayment Premium Trigger Event” means any of the following events: (i) a Loan
Party makes a voluntary prepayment of any Term Loans pursuant to
Section 2.04(a), (ii) a Loan Party reduces the Revolving Credit Commitments
pursuant to Sections 2.05(a) or 2.05(b)(v), (iii) a Loan Party makes a mandatory
repayment of any Term Loans pursuant to Section 2.04(b) (other than repayments
pursuant to Sections 2.04(b)(i), 2.04(b)(iv), 2.04(b)(v)) (without duplication
of any Prepayment Premium due as a result of a reduction in Revolving Credit
Commitments pursuant to Section 2.05(b)(v)), (iv) a Loan Party Refinances any
Loans in connection with a Repricing Transaction, (v) a Loan Party effects any
amendment of this Agreement resulting in a Repricing Transaction or (vi) an
acceleration occurs in connection with all or any portion of the Loans as a
result of an Event of Default described in Sections 8.01(f) or (g).

 

“Prime Rate” means the rate of interest per annum which is identified as the
“Prime Rate” and normally published in the Money Rates section of The Wall
Street Journal (or, if such rate ceases to be so published, as quoted from such
other generally available and recognizable source as the Administrative Agent
may select); each change in the Prime Rate shall be effective from and including
the date such change is announced as being effective.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchased RMR” means any RMR associated with Monitoring Contracts purchased
from a third party.

 

“Qualified Cash” means the amount of unrestricted cash and Cash Equivalents of
the Loan Parties that is, subject to Section 6.15, in Controlled Accounts and is
maintained by a branch office of the bank or securities intermediary located
within the United States.

 

33

--------------------------------------------------------------------------------



 

“Qualified Equity Interest” means any Equity Interests that are not Disqualified
Equity Interests.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recurring Monthly Revenue” or “RMR” means an amount equal to the gross
recurring monthly revenue of the Loan Parties that is billed to customers on a
monthly basis (regardless of whether any particular customer is billed monthly,
quarterly, annually or otherwise) arising from Monitoring Contracts and
agreements to provide wholesale monitoring services, but net of any monthly
discounts afforded the customer (e.g. for prepayment or for paying by ACH or
EFT) other than service credits granted from time to time in the ordinary course
of the Loan Parties’ businesses.

 

“Refinance” means, with respect to any Indebtedness, to refinance, replace,
defease, retire, discharge, repurchase, exchange, refund, extend or renew such
Indebtedness, and the terms “Refinanced” and “Refinancing” will have correlative
meanings.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Repricing Transaction” means the voluntary prepayment, refinancing,
substitution or replacement of all or any portion of the Term Facility with the
incurrence by the Borrower or any of its Subsidiaries of any Indebtedness having
an All-in Yield that is less than the All-in Yield of such Term Facility,
including without limitation, as may be effected through any amendment to this
Agreement relating to the All-in Yield of such Term Facility.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to the Swingline Loan, a Committed Loan Notice.

 

“Required Class Lenders” means, as of any date of determination with respect to
any Class of Loans or Commitments, Lenders having Total Credit Exposures with
respect to such Class representing more than 50% of the Total Credit Exposures
of all Lenders with respect to such Class. The Total Credit Exposure of any
Defaulting Lender with respect to such Class shall be disregarded in determining
Required Class Lenders at any time.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swingline Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total

 

34

--------------------------------------------------------------------------------



 

Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

 

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
presidents, executive vice presidents, chief financial officer, treasurer,
assistant treasurer or controller of a Loan Party, and (a) solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to any agreement between the applicable
Loan Party and the Administrative Agent and (b) solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of a Loan Party, and any other officer of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of such Person or any of its
Subsidiaries, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to such Person’s stockholders, partners or members (or the equivalent of
any thereof), or on account of any option, warrant or other right to acquire any
such dividend or other distribution or payment.

 

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of May 20, 2019 (as may be amended, restated, supplemented
or otherwise modified in accordance with the terms thereof)), among the Borrower
and its direct and indirect domestic subsidiaries party from time to time
thereto, the Consenting Noteholders (as defined therein), the Consenting Term
Lenders (as defined therein), Parent and any Permitted Transferees (as defined
therein).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

35

--------------------------------------------------------------------------------



 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) and (c), and (b) purchase participations in L/C Obligations and
Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the Outstanding Amount at such time of its Revolving Credit Loans and the
sum of such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of (x) all L/C Obligations and (y) all Swingline Loans at
such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower payable to
a Revolving Credit Lender and its registered assigns evidencing Revolving Credit
Loans made by such Revolving Credit Lender, substantially in the form of
Exhibit B-3 attached hereto.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctioned Person” means a person that is (i) the subject of Sanctions;
(ii) located in, resident of, or organized under the laws of a country or
territory which is the subject of country- or –territory-wide Sanctions
(including without limitation, as of the date of this Agreement, Cuba, Iran,
Syria, North Korea, and Crimea); or (iii) majority-owned or -controlled by any
of the foregoing.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

36

--------------------------------------------------------------------------------



 

“Security Agreement Supplement” means any supplement to the Security Agreement
delivered from time to time, whether pursuant to Section 6.12 or otherwise.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person on a going concern basis is not less than the total amount of
liabilities, including contingent liabilities, of such Person, (b) the present
fair salable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its existing
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Specified Assignments” has the meaning set forth in Section 10.06(b)(iii)(A).

 

“Specified Ratio” means, as of any date of determination, a Consolidated Total
Leverage Ratio of (A) on or prior to December 31, 2020, 4.50:1.00, (B) on and
after January 1, 2021 through and including December 31, 2021, 4.25:1.00 and
(C) thereafter, 4.00:1.00; provided that, if the maximum Consolidated Total
Leverage Ratio (as defined in the Takeback Loan Agreement, the “Takeback Ratio
Level”) under the Takeback Loan Agreement is, at the time of calculation of the
Specified Ratio, lower than the applicable maximum Consolidated Total Leverage
Ratio set forth above, the Specified Ratio shall mean Takeback Ratio Level then
in effect under the Takeback Loan Agreement.

 

“Structuring Advisor” means KKR Credit Advisors (US) LLC, in its capacity as
structuring advisor; provided that if, at any time, the KKR Entities
collectively hold less than 25% of the Term Loans that the KKR Entities
collectively held on the Closing Date any consent or approval right, right to
reimbursement under Section 10.04(a)(i)(y), or authority of the Structuring
Advisor for purposes of the Loan Documents, be disregarded at such time.

 

“Subordinated Indebtedness” means any Indebtedness of any Loan Party or its
Subsidiaries incurred from time to time after the Closing Date that is
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Required Lenders and which does not have a final maturity
date prior to the date that is 91 days after the Maturity Date. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Obligations and the Takeback Indebtedness do not constitute Subordinated
Indebtedness.

 

“Subordination Provisions” has the meaning assigned thereto in Section 8.01(h).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more

 

37

--------------------------------------------------------------------------------



 

intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) of this definition, the amount(s) determined
as the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“SWIFT” has the meaning specified in Section 2.03(f).

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.01(c).

 

“Swingline Lender” means Encina or any successor swingline lender selected by
the Arranger and reasonably acceptable to the Borrower.

 

“Swingline Loan Commitment” means, as to the Swingline Lender, its obligation to
make Swingline Loans to the Borrower pursuant to Section 2.01(c), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Swingline Loan Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Swingline Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Swingline Loan” has the meaning specified in Section 2.01(c)(i).

 

“Swingline Loan Facility” means, at any time, the aggregate amount of the
Swingline Lender’s Swingline Loan Commitment at such time. For the avoidance of
doubt, the Swingline Loan Facility is part of, and not in addition to, the
Revolving Credit Facility.

 

“Swingline Loan Limit” means, at any time, the smaller of the following amounts:
(i) $10,000,000, and (ii) the aggregate Revolving Credit Commitments minus the
sum of the Outstanding

 

38

--------------------------------------------------------------------------------



 

Amount of Revolving Credit Loans, Swingline Loans and L/C Obligations; provided
that, in each case, the Swingline Loan Limit shall be reduced by any Defaulting
Lender’s Applicable Percentage of the Swingline Loan Commitment which cannot be
reallocated pursuant to Section 2.14.

 

“Swingline Loan Note” means a promissory note made by the Borrower payable to
the Swingline Lender or its registered assigns evidencing the Swingline Loan
made by the Swingline Lender, substantially in the form of Exhibit B-2 attached
hereto.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person other
than an operating lease under (a) a so-called synthetic, off-balance sheet or
tax retention lease, or (b) an agreement for the use or possession of property
(including sale and leaseback transactions), in each case, creating obligations
that do not appear on the balance sheet of such Person but which, upon the
application of any Debtor Relief Laws to such Person, would be characterized as
the indebtedness of such Person (without regard to accounting treatment).

 

“Takeback Agent” means Cortland Capital Market Services LLC in its capacity as
administrative agent and collateral agent for the Takeback Secured Parties under
the Takeback Loan Agreement, or any entity acting as a successor in either or
both of such roles, as applicable.

 

“Takeback Indebtedness” means the “Obligations” under (and as defined in) the
Takeback Loan Agreement.

 

“Takeback Lenders” means the “Lenders” under and as defined in the Takeback Loan
Agreement.

 

“Takeback Loan Agreement” means that certain Loan Agreement, dated as of
August 30, 2019, among the Borrower, the Takeback Lenders, the Takeback Agent
and the guarantors party thereto, as the same may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, subject to
the Intercreditor Agreement.

 

“Takeback Loan Documents” means the Takeback Loan Agreement and the “Loan
Documents” under and as defined in the Takeback Loan Agreement, in each case, as
each such document may be amended, restated, supplemented or otherwise modified
from time to time, subject to the Intercreditor Agreement.

 

“Takeback Secured Parties” means the “Secured Parties” as defined in the
Takeback Loan Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, with respect to a Term Lender, the commitment of the
Term Lender to make a Term Loan on the Closing Date. As of the Closing Date, the
aggregate principal amount of the

 

39

--------------------------------------------------------------------------------



 

Term Commitments is $150,000,000, which are held by the Term Lenders in the
amounts set forth on Schedule 2.01 hereto.

 

“Term Facilities” or “Term Facility” means, at any time, the aggregate principal
amount of the Term Loans of all Term Lenders outstanding at such time.

 

“Term Lender” means, at any time, any Lender that has a Term Loan and any Person
that becomes a party hereto as a Term Lender pursuant to an Assignment and
Assumption.

 

“Term Loan” means any Loan that is made in respect of a Term Commitment pursuant
to Section 2.01(a) on the Closing Date.

 

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit B-1 attached hereto.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swingline Loans and L/C Obligations.

 

“Transactions” means, collectively, (a) the refinancing of the DIP Credit
Facility, (b) the execution and delivery of, and performance by each Loan Party
of its obligations under, the Loan Documents to which it is a party (including
(i) the creation and perfection of the Liens on the Collateral, (ii) the
borrowing of the Loans and the use of proceeds thereof by the Borrower on the
Closing Date and (iii) all other transactions consummated in connection with any
of the foregoing), (c) the entering into, performance of, and incurrence of
obligations by the Loans Parties under, the Takeback Loan Agreement, (d) all
other transactions under, pursuant to, or otherwise relating to, the Chapter 11
Cases, the Approved Plan and/or the Confirmation Order (including all mergers,
amalgamations, consolidations, arrangements, continuances, restructurings,
transfers, conversions, dispositions, liquidations, dissolutions or other
corporate or other transactions that the Loan Parties or any of their Affiliates
determine to be necessary or appropriate to implement the Approved Plan and/or
the Confirmation Order) and (e) the payment of all Transaction Costs.

 

“Transaction Costs” means all transaction fees, cost, expenses, charges and
other amounts related to the Transactions, (including, without limitation, any
financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith).

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other

 

40

--------------------------------------------------------------------------------



 

jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Voting Interests” means, with respect to any Person, securities of any class or
classes of Equity Interests in such Person entitling the holders thereof
generally to vote on the election of members of the Board of Directors or
comparable body of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions. With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including this Agreement, the other
Loan Documents and any Organization Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “hereto”, “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to

 

41

--------------------------------------------------------------------------------



 

time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 

(b)                                 Changes in GAAP. If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
and revenue shall continue to be recognized on a basis consistent with GAAP as
was in effect on September 30, 2016 for all purposes of this Agreement,
notwithstanding any change in GAAP after such date relating thereto, including
any Accounting Standards Updates relating to Revenue Recognition (Topic 605),
Revenue from Contracts with Customers (Topic 606) or Leases (Topic 842) unless
the parties hereto shall enter into a mutually acceptable amendment addressing
such changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities. All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

 

42

--------------------------------------------------------------------------------



 

1.04                        Rounding. Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

 

1.05                        Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

 

1.07                        Currency Equivalents Generally. Any amount specified
in this Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 

1.08                        Cashless Rolls. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, any Lender
may exchange, continue or roll over all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans.

 

(a)                                 The Term Loans. Subject to the terms and
conditions set forth herein, each Term Lender shall make a Term Loan to the
Borrower on the Closing Date in accordance with the terms set forth herein in an
aggregate principal amount equal to its Term Commitment. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)                                 Revolving Credit Borrowings. Subject to the
terms and conditions set forth herein, each Revolving Credit Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to

 

43

--------------------------------------------------------------------------------



 

the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Credit Commitment; provided that after giving effect
to any Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings
shall not exceed the Line Cap, and (ii) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment. Within the limits of each Revolving Credit Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.04, and reborrow under this Section 2.01(b). Revolving Credit Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(c)                                  Swingline Loan.

 

(i)                  On the terms and subject to the conditions set forth in
Section 4.02, the Swingline Lender agrees to make advances to Borrower from time
to time, on any Business Day from and including the Closing Date until the
Maturity Date (each such advance, a “Swingline Loan”) requested by Borrower
hereunder; provided that the Outstanding Amount of Swingline Loans shall at no
time exceed the Swingline Loan Limit. If at any time the Outstanding Amount of
Swingline Loans exceeds the Swingline Loan Limit, then, on the next succeeding
Business Day, the Borrower shall repay Swingline Loans in an aggregate amount
equal to such excess. Each Swingline Loan shall be a Base Rate Loan, and shall
be advanced by the Swingline Lender in the same manner as Revolving Credit Loans
are advanced hereunder, in accordance with the provisions of Section 2.01(b);
provided that the Borrower may deliver the Committed Loan Notice with respect to
any Swingline Loan to the Administrative Agent and the Swingline Lender not
later than 11:00 a.m. (New York City time) on the requested borrowing date
(which shall be a Business Day). The Swingline Lender shall give the
Administrative Agent prompt notice of each Swingline Loan advanced by the
Swingline Lender. In the event that on any Business Day the Swingline Lender
desires that all or any portion of the outstanding Swingline Loans should be
reduced, in whole or in part, the Swingline Lender shall notify the
Administrative Agent to that effect and indicate the portion of the Swingline
Loan to be so reduced. The Administrative Agent agrees to transmit to the
Revolving Credit Lenders the information contained in each notice received by
the Administrative Agent from the Swingline Lender regarding the reduction of
outstanding Swingline Loans and shall concurrently notify such Lenders of the
amount of each such Lender’s Revolving Credit Loan necessary to repay
outstanding Swingline Loans (or the applicable portion thereof).

 

(ii)               Each of the Revolving Credit Lenders hereby unconditionally
and irrevocably agrees to fund to the Administrative Agent’s Account, for the
benefit of the Swingline Lender, not later than noon (New York City time) on the
second Business Day immediately following the Business Day of such Lender’s
receipt of such notice from the Administrative Agent, such Lender’s Applicable
Revolving Credit Percentage of a Revolving Credit Loan (which Revolving Credit
Loan shall be a Base Rate Loan and shall be deemed to be requested by Borrower)
in the principal amount of such portion of the Swingline Loan which is required
to be paid to the Swingline Lender under this Section 2.01(c) (regardless of
whether the conditions precedent thereto set forth in Section 4.02 are then
satisfied, including without limitation, the existence of any Default or Event
of Default either before or after giving effect to the making of such Swingline
Loan, but subject to the other provisions of this Section 2.01(c) (other than
any Default or Event of Default of which the Swingline Lender has actual
knowledge which has not been waived under Section 10.01)). The proceeds of any
such Revolving Credit Loans shall be

 

44

--------------------------------------------------------------------------------



 

immediately paid over to the Administrative Agent for the benefit of the
Swingline Lender for application against then outstanding Swingline Loans. For
purposes of this clause (ii), the Swingline Lender shall be conclusively
entitled to assume that, at the time of the advance of any Swingline Loan, each
Revolving Credit Lender will fund its pro rata share of the Revolving Credit
Loans provided for in this clause (ii).

 

(iii)            In the event that, at any time any Swingline Loans are
outstanding, an Event of Default has occurred and is continuing, then, each of
the Revolving Credit Lenders shall be deemed to have irrevocably and immediately
purchased and received from Swingline Lender, without recourse or warranty, an
undivided interest and participation in the Swingline Loan in an amount equal to
such Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of the Swingline Loans. Any purchase obligation arising pursuant to the
immediately preceding sentence shall be absolute and unconditional and shall not
be affected by any circumstances whatsoever. In the event that on any Business
Day the Swingline Lender desires to effect settlement of any such purchase,
Swingline Lender shall promptly notify Administrative Agent to that effect and
indicate the payment amounts required by each Lender to effect such settlement.
The Administrative Agent agrees to transmit to the Revolving Credit Lenders the
information contained in each notice received by the Administrative Agent from
the Swingline Lender and shall concurrently notify such Lenders of each such
Lender’s Applicable Revolving Credit Percentage of the required payment
settlement amount. Each such Lender shall effect such settlement upon receipt of
any such notice by transferring to the Administrative Agent’s Account not later
than noon (New York City time) on the Business Day immediately following the
Business Day of receipt of such notice (provided that, if any such Lender shall
receive such notice at or prior to 10:00 a.m. (New York City time) on a Business
Day, such funding shall be made by such Lender on such Business Day), an amount
equal to such Lender’s Applicable Revolving Credit Percentage in the Swingline
Loan.

 

(iv)           In the event any Revolving Credit Lender fails to make available
to Swingline Lender when due the amount of such Lender’s Applicable Revolving
Credit Percentage in the Swingline Loans, Swingline Lender shall be entitled to
recover such amount on demand from such Lender together with interest at the
Federal Funds Rate, for the first three (3) days following the due date, and
thereafter at the Base Rate plus the Applicable Rate in respect of Base Rate
Loans. Any Lender’s failure to make any payment requested under this
Section 2.01(c) shall not relieve any other Lender of its obligations hereunder,
but no Lender shall be responsible for the failure of any other Lender to make
available to Swingline Lender such other Lender’s required payment hereunder.
The obligations of the Lenders under this Section 2.01(c) shall be deemed to be
binding upon Administrative Agent, Swingline Lender and Lenders notwithstanding
the occurrence of any Default or Event of Default, or any insolvency or
bankruptcy proceeding pertaining to any Borrower or any other Loan Party.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Term Borrowing, each Revolving Credit
Borrowing, each Swingline Borrowing, each conversion of Term Loans or Revolving
Credit Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which, for the avoidance of doubt, may be provided by
electronic mail or facsimile in accordance with Section 10.02. Each such notice
must be received by the Administrative Agent (i) not later than 1:00 p.m. three
(3) Business Days prior to the requested date of (A) any Borrowing of,

 

45

--------------------------------------------------------------------------------



 

conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans or (B) any Borrowing of a Base Rate
Loan that is not a Swingline Loan and (ii) in the case of Swingline Loans, not
later than 11:00 a.m. on the requested date of any Borrowing of Base Rate Loans;
provided that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one (1), two (2) or three (3) months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. four (4) Business
Days prior to the requested date of such Borrowing, conversion or continuation
(or such shorter time period as may be agreed by the Administrative Agent),
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them; provided, further, that with respect to a Borrowing on the
Closing Date, such notice may be received by the Administrative Agent not later
than 1:00 p.m. two (2) Business Days prior to the Closing Date or such later
time as the Administrative Agent may agree.

 

Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (which shall
be in writing) shall specify (i) whether the Borrower is requesting a Term
Borrowing, a Revolving Credit Borrowing, a Swingline Borrowing, a conversion of
Term Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term Loans or
Revolving Credit Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage under the applicable Facility of the Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in this
Section 2.02. In the case of a Term Borrowing, Swingline Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Account not later than noon on the Business Day specified
in the applicable Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower; provided that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
Swingline Loans or L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, second, to the payment in full of any such Swingline
Loans, and third, shall be made available to the Borrower as provided above.

 

46

--------------------------------------------------------------------------------



 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan. During the existence of an Event
of Default, upon the request of the Required Lenders, no Loans may be requested
as, converted to or continued as Eurodollar Rate Loans if the Administrative
Agent has notified the Borrower that the Required Lenders have determined in
their sole discretion not to permit such request, conversion or continuation, as
applicable.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change to the Prime Rate used
in determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Term Borrowings,
all conversions of Term Loans from one Type to the other, all continuations of
Term Loans as the same Type, all Revolving Credit Borrowings, all Swingline
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than ten (10) Interest Periods in effect in respect of the
Facilities.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                  Subject to the terms and conditions set forth herein,
(A) the L/C Issuer agrees, in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
any of its Subsidiaries, and to amend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Revolving Credit Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or any of its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Line Cap, (y) the Revolving
Credit Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(ii)               The L/C Issuer shall not issue any Letter of Credit if:

 

(A)                               the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance; or

 

47

--------------------------------------------------------------------------------



 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date; provided that,
notwithstanding anything herein to the contrary, the Borrower and the L/C Issuer
may, without the approval or consent of any other party, agree to backstop, cash
collateralize or extend the maturity of a Letter of Credit the expiry date of
which might occur after the Letter of Credit Expiration Date, including by
allowing such Letter of Credit to automatically renew in accordance with its
terms and subject to such agreement.

 

(iii)            The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars;

 

(E)                                such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
or

 

(F)                                 any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.14(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)           The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

48

--------------------------------------------------------------------------------



 

(v)              The L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit.

 

(i)                  Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than noon at least five
(5) Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)               Promptly after receipt of any Letter of Credit Application,
the L/C Issuer will confirm (in writing) with the Administrative Agent that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of

 

49

--------------------------------------------------------------------------------



 

Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Letter of Credit.

 

(iii)            Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                  Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than noon on
the Business Day following any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) must be in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)               Each Revolving Credit Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer at the Administrative Agent’s Account in an amount equal to its
Applicable Revolving Credit Percentage of the Unreimbursed Amount not later than
noon on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer.

 

(iii)            With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and

 

50

--------------------------------------------------------------------------------



 

shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

 

(iv)           Until each Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.

 

(v)              Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                  At any time after the L/C Issuer has made a payment under
any Letter of Credit and has received from any Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

 

51

--------------------------------------------------------------------------------



 

(ii)               If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute. The obligation of the
Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                  any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;

 

(ii)               the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)            any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)           waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)              honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)           any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)        any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter

 

52

--------------------------------------------------------------------------------



 

of Credit, including any arising in connection with any proceeding under any
Debtor Relief Law; or

 

(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer. Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Revolving Credit Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Credit Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                                  Applicability of ISP and UCP; Limitation of
Liability. Unless otherwise expressly agreed by the L/C Issuer and the Borrower
when a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of UCP shall apply to each
commercial Letter of Credit.

 

53

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required
under any law, order, or practice that is required to be applied to any Letter
of Credit or this Agreement, including the Law or any order of a jurisdiction
where the L/C Issuer or the beneficiary is located, the practice stated in the
ISP or UCP, as applicable, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice.

 

(h)                                 Letter of Credit Fees. Subject to
Section 2.14, the Borrower shall pay to the Administrative Agent for the account
of each Revolving Credit Lender in accordance with its Applicable Revolving
Credit Percentage a Letter of Credit fee (the “Issuing Fee”) for each Letter of
Credit equal to the Applicable Rate times the daily amount available to be drawn
under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer. The Borrower shall pay directly to the
L/C Issuer for its own account a fronting fee (the “Letter of Credit Fronting
Fee” and, together with the Issuing Fees, the “Letter of Credit Fees” and each a
“Letter of Credit Fee”) with respect to each Letter of Credit, at a rate equal
to 0.25% per annum, computed on the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears. Such fronting fee shall
be due and payable on the first Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(j)                                    Conflict with Issuer Documents. In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account

 

54

--------------------------------------------------------------------------------



 

of Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

2.04                        Prepayments.

 

(a)                                 Optional. Subject, so long as  the Takeback
Indebtedness is outstanding (or to the extent it, or any successor facility, has
been Refinanced), to the terms of the Intercreditor Agreement, the Borrower may,
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Loans in whole or in part;
provided that (A) such notice must be received by the Administrative Agent not
later than noon (i) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (ii) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding; provided, further, that each
such prepayment of Term Loans shall be accompanied by any applicable Prepayment
Premium, if any. Each such notice shall specify the relevant Facility, the date
and amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each relevant Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that if so stated
therein, such notice may be contingent upon the consummation of a specified
transaction, which notice shall be revoked if such specified transaction is not
consummated. Any prepayment of a Eurodollar Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each prepayment of Loans pursuant to the
provisions of this Section 2.04(a) shall be applied, first, ratably to the
outstanding Revolving Credit Loans until the prepayment in full of such
Revolving Credit Loans (but without a permanent reduction in the Revolving
Credit Commitments) and second, to the Term Facility.

 

(b)                                 Mandatory. Subject, so long as the Takeback
Indebtedness is outstanding (or to the extent it, or any successor facility, has
been Refinanced), to the terms of the Intercreditor Agreement:

 

(i)                                     Commencing with the fiscal year ending
December 31, 2019, within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall
prepay an aggregate principal amount of Loans (such prepayments to be applied as
set forth in clause (vii) below) equal to the positive amount (if any) rounded
down to an integral of $100,000 of (A) 50% of Excess Cash Flow for the fiscal
year covered by such financial statements minus (B) the aggregate principal
amount of Term Loans prepaid pursuant to Section 2.04(a) during such period.

 

(ii)                                  If any Loan Party or any of its
Subsidiaries Disposes of any property pursuant to Section 7.05(g), which results
in the realization by such Person of Net Cash Proceeds, the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of such Net Cash
Proceeds no later than the second Business Day following the receipt thereof by
such Person (such prepayments to be applied as set forth in clause
(vii) (A) below); provided that, with respect to any Net Cash Proceeds realized
under a Disposition described in this Section 2.04(b)(ii), at the election of
the Borrower, and so long as no Default or Event of Default shall have occurred
and be continuing, such Loan Party or such Subsidiary may reinvest all or any
portion of such Net Cash Proceeds in operating assets (including, without
limitation,

 

55

--------------------------------------------------------------------------------



 

Monitoring Contracts) so long as within 180 days after the receipt of such Net
Cash Proceeds, such purchase shall have been consummated; provided, further that
any Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.04(b)(ii); provided,
further, however, that such Net Cash Proceeds may not be so reinvested in excess
of an aggregate amount equal to $50,000,000 in any fiscal year and $100,000,000
in the aggregate over the term of this Agreement; provided, further, however,
that each such prepayment shall be accompanied by any applicable Prepayment
Premium.

 

(iii)                               Upon the incurrence or issuance by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.02), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by
such Loan Party or such Subsidiary (such prepayments to be applied as set forth
in clause (vii)(A) below); provided that each such prepayment shall be
accompanied by any applicable Prepayment Premium.

 

(iv)                              Upon any Extraordinary Receipt received by or
paid to or for the account of any Loan Party or any of its Subsidiaries, and not
otherwise included in clauses (ii) and (iii) of this Section 2.04(b), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom no later than the second Business Day
following the receipt thereof by such Loan Party or such Subsidiary (such
prepayments to be applied as set forth in clause (vii)(A) below); provided that,
at the election of the Borrower, and so long as no Default or Event of Default
shall have occurred and be continuing, such Loan Party or such Subsidiary may
apply within 180 days after the receipt of such cash proceeds to replace or
repair the equipment, fixed assets or real property in respect of which such
cash proceeds were received; provided, further, that any cash proceeds not so
applied shall be immediately applied to the prepayment of the Loans as set forth
in this Section 2.04(b)(iv);

 

(v)                                 If for any reason the Total Outstandings at
any time exceeds the Line Cap at such time, the Borrower shall immediately
prepay the Revolving Credit Loans and L/C Borrowings and/or Cash Collateralize
the L/C Obligations (other than the L/C Borrowings) (and, as applicable, prepay
the Term Loans) in an aggregate amount equal to such excess (such prepayments to
be applied as set forth in clause (vii)(B) below).

 

(vi)                              To the extent the Term Loans are prepaid in
full or Refinanced in their entirety, at the time of such prepayment or
Refinancing, the Revolving Credit Commitments shall terminate in accordance with
Section 2.05(b)(v), and the Borrower shall immediately prepay all outstanding
Revolving Credit Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) and such prepayments (A) shall be
accompanied by any applicable Prepayment Premium and (B) shall be applied as set
forth in clause (vii)(A) below (except that termination of commitments shall be
pursuant to Section 2.05(b)(v)).

 

(vii)                           (A) Each prepayment of Loans pursuant to clauses
(i), (ii), (iii), (iv), and (vi) of this Section 2.04(b) shall be applied,
first, to the Term Facility until it is paid in full, second, ratably to the
outstanding Revolving Credit Loans until the prepayment in full of such
Revolving Credit Loans (but without a permanent reduction in the Revolving
Credit Commitments) and, third, following the occurrence and during the
continuation of an Event of Default, to Cash Collateralize the remaining L/C
Obligations (provided that upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the

 

56

--------------------------------------------------------------------------------



 

Borrower or any other Loan Party) to reimburse the L/C Issuer or the Revolving
Credit Lenders, as applicable.

 

(B)                               Each prepayment of Loans pursuant to clause
(v) of this Section 2.04(b) shall be applied, first, ratably to the outstanding
Revolving Credit Loans until the prepayment in full of such Revolving Credit
Loans (but without a permanent reduction in the Revolving Credit Commitments),
second, to the extent of the excess described in such clause, to Cash
Collateralize the outstanding L/C Obligations (provided that upon the drawing of
any Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party) to reimburse the L/C Issuer or the
Revolving Credit Lenders, as applicable) and, third, to the Term Facility.

 

(viii)                        Notwithstanding any of the other provisions of
clauses (ii), (iii) or (iv) of this Section 2.04(b), so long as no Default or
Event of Default shall have occurred and be continuing, if, on any date on which
a prepayment would otherwise be required to be made pursuant to clauses (ii),
(iii) or (iv) of this Section 2.04(b), the aggregate amount of Net Cash Proceeds
required by such clause to be applied to prepay Loans on such date is less than
or equal to $1,000,000, the Borrower may defer such prepayment until the first
date on which the aggregate amount of Net Cash Proceeds or other amounts
otherwise required under clauses (ii), (iii) or (iv) of this Section 2.04(b) to
be applied to prepay Loans exceeds $3,000,000. During such deferral period the
Borrower may apply all or any part of such aggregate amount to prepay Revolving
Credit Loans and may, subject to the fulfillment of the applicable conditions
set forth in Article IV, reborrow such amounts (which amounts, to the extent
originally constituting Net Cash Proceeds, shall be deemed to retain their
original character as Net Cash Proceeds when so reborrowed) for application as
required by this Section 2.04(b). Upon the occurrence of a Default during any
such deferral period, following delivery of a written request by the
Administrative Agent, the Borrower shall immediately prepay the Loans in the
amount of all Net Cash Proceeds received by the Borrower and other amounts, as
applicable, that are required to be applied to prepay Loans under this
Section 2.04(b) (without giving effect to the first and second sentences of this
clause (viii)) but which have not previously been so applied.

 

(ix)                              Each Lender may reject all of its pro rata
share of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Loans required to be made pursuant to this Section 2.04(b) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent no later than 5:00 p.m. one (1) Business Day after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Loans.
Any Declined Proceeds shall be used to prepay, on a pro rata basis, the Loans
extended by Lenders who have not declined such mandatory prepayment and, to the
extent there is any excess remaining after such application, retained by the
Borrower and used to prepay the Takeback Indebtedness to the extent such
declined mandatory prepayment hereunder requires a mandatory prepayment
thereunder. Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.04(b), shall be applied to the Obligations as directed by the Borrower
without a corresponding reduction in Revolving Credit Commitments.

 

(c)                                  Applicable Prepayment Premium. Upon the
occurrence of a Prepayment Premium Trigger Event, the Borrower shall pay to the
applicable Lenders the Prepayment Premium. Without limiting the generality of
this Section 2.04, and notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, it is understood and agreed that if the
Obligations are

 

57

--------------------------------------------------------------------------------



 

accelerated as a result of the occurrence and continuance of any Event of
Default (including by operation of law or otherwise), the Prepayment Premium, if
any, determined as of the date of acceleration, will also be due and payable and
will be treated and deemed as though the Loans were redeemed or prepaid as of
such date and shall constitute part of the Obligations for all purposes herein.
Any Prepayment Premium payable in accordance with this Section 2.04(c) shall be
presumed to be equal to the liquidated damages sustained by the Lenders as the
result of the occurrence of the Prepayment Premium Trigger Event, and each of
the Loan Parties agree that it is reasonable under the circumstances currently
existing. The Prepayment Premium, if any, shall also be payable in the event the
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means. THE BORROWER AND THE OTHER LOAN PARTIES EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR
MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION
WITH ANY SUCH ACCELERATION. The Borrower and the other Loan Parties expressly
agree that (A) the Prepayment Premium is reasonable and is the product of an
arm’s length transaction between sophisticated business people, ably represented
by counsel, (B) the Prepayment Premium shall be payable notwithstanding the then
prevailing market rates at the time payment is made, (C) there has been a course
of conduct between Lenders and the Loan Parties giving specific consideration in
this transaction for such agreement to pay the Prepayment Premium, (D) the Loan
Parties shall be estopped hereafter from claiming differently than as agreed to
in this Section 2.04(c), (E) their agreement to pay the Prepayment Premium is a
material inducement to the Lenders to provide the Commitments and to make the
Loans, and (F) the Prepayment Premium represents a good faith, reasonable
estimate and calculation of the lost profits or damages of the Lenders and that
it would be impractical and extremely difficult to ascertain the actual amount
of damages to the Lenders or profits lost by the Lenders as a result of such
Prepayment Premium Trigger Event.

 

(d)                                 With respect to each prepayment of Loans
elected by the Borrower pursuant to Section 2.04(a) or required by
Section 2.04(b), the Borrower may designate (i) the specific
Borrowing(s) pursuant to which such prepayments are to be made and (ii) the
Loans to be prepaid; provided that (A) Eurodollar Rate Loans may be designated
for prepayment pursuant to this Section 2.04(d) only on the last day of an
Interest Period applicable thereto unless all Eurodollar Rate Loans with
Interest Periods ending on such date of required prepayment have been paid in
full. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its reasonable discretion with a view, but no obligation, to
minimize any applicable costs owing under Section 3.04.

 

2.05                        Termination or Reduction of Commitments.

 

(a)                                 Optional. The Borrower may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility, the Swingline
Loan Limit or the Letter of Credit Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Swingline Loan Limit or the Letter of
Credit Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than noon three (3) Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) each such reduction shall be accompanied by any applicable
Prepayment Premium and (iv) the Borrower shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit

 

58

--------------------------------------------------------------------------------



 

Sublimit, or (C) the Swingline Loan Limit if, after giving effect thereto and to
any concurrent prepayments hereunder, the Outstanding Amount of Swingline Loans
would exceed the Revolving Credit Facility; provided, further, that if so stated
therein, such notice may be contingent upon the consummation of a specified
transaction, which notice shall be revoked if such specified transaction is not
consummated.

 

(b)                                 Mandatory.

 

(i)                                     Upon each Term Borrowing, the Term
Commitments with respect thereto shall be automatically and permanently reduced
to zero.

 

(ii)                                  If after giving effect to any reduction or
termination of Revolving Credit Commitments under this Section 2.05, the Letter
of Credit Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess.

 

(iii)                               If after giving effect to any reduction or
termination of Revolving Credit Commitments under this Section 2.05, the
Swingline Loan Limit exceeds the Revolving Credit Facility at such time, the
Swingline Loan Limit shall be automatically reduced by the amount of such
excess.

 

(iv)                              [Reserved].

 

(v)                                 To the extent the Term Loans are prepaid or
Refinanced in full pursuant to Section 2.04(a), at the time of such prepayment
or Refinancing, all outstanding Revolving Credit Commitments shall be
automatically and permanently reduced to zero substantially simultaneously with
the prepayment of the outstanding Revolving Credit Loans pursuant to
Section 2.04(b)(vi).

 

(c)                                  Application of Commitment Reductions;
Payment of Fees. The Administrative Agent will promptly notify the Lenders of
any termination or reduction of the Swingline Loan Limit, the Letter of Credit
Sublimit or the Revolving Credit Commitment under this Section 2.05. Upon any
reduction of the Revolving Credit Commitments, the Revolving Credit Commitment
of each Revolving Credit Lender shall be reduced by such Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees (including any
applicable Prepayment Premium) in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Revolving Credit
Facility shall be paid on the effective date of such termination.

 

2.06                        Repayment of Loans. The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of all Loans
outstanding on such date.

 

2.07                        Interest.

 

(a)                                 Subject to the provisions of
Section 2.07(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility and (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility.

 

59

--------------------------------------------------------------------------------



 

(b)                                 (i) If any amount of principal of any Loan
is not paid when due, whether at stated maturity, by acceleration or otherwise,
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due,
whether at stated maturity, by acceleration or otherwise, then upon the request
of the Required Class Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest and interest accruing at the
Default Rate) shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.08                        Fees. In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                 Commitment Fee. The Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee
equal to the Applicable Fee Rate times the actual daily amount by which the
Revolving Credit Facility exceeds the Total Revolving Credit Outstandings,
subject to adjustment as provided in Section 2.14. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the last Business Day of September,
2019, and on the last day of the Availability Period for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

 

(b)                                 Other Fees. The Borrower shall pay to the
applicable counterparties thereto for their respective accounts fees in the
amounts and at the times specified in the Fee Letter and the Agent Fee Letter.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.09                        Computation of Interest and Fees. All computations
of interest and fees hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), except that
interest computed by reference to the Base Rate shall be computed on the basis
of a 365-day year (or 366-day year in a leap

 

60

--------------------------------------------------------------------------------



 

year) and actual days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.10                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent (including the Register) and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to the Borrower, the Borrower
shall execute and deliver to such Lender a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.10(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.11                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General. All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Account in Dollars and in
immediately available funds not later than noon on the date specified herein.
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after noon shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                                 (i) Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing (other than with
respect to Swingline Loans) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made

 

61

--------------------------------------------------------------------------------



 

such share available on such date in accordance with Section 2.02 (or, in the
case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)                            Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Appropriate Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several. The
obligations of the Lenders hereunder to make Term Loans and Revolving Credit
Loans, to fund participations in Letters of Credit and Swingline Loans and to
make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such

 

62

--------------------------------------------------------------------------------



 

date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.12                        Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of (a) Obligations in respect of any of the Facilities due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Appropriate Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Facilities due
and payable to all Appropriate Lenders hereunder and under the other Loan
Documents at such time obtained by all of the Appropriate Lenders at such time
or (b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Appropriate Lenders hereunder
and under the other Loan Documents at such time) of payment on account of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Appropriate Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Appropriate Lenders at such time then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations or Swingline Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Appropriate Lenders ratably
in accordance with the aggregate amount of Obligations in respect of the
Facilities then due and payable to the Appropriate Lenders or owing (but not due
and payable) to the Appropriate Lenders, as the case may be; provided that:

 

(i)                  if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 

(ii)               the provisions of this Section shall not be construed to
apply to (A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including pursuant to
Section 2.04(a) and in connection with the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.13, or (C) any payment obtained by a Lender as
consideration for the

 

63

--------------------------------------------------------------------------------



 

assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swingline Loans to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.13                        Cash Collateral.

 

(a)                                 Certain Credit Support Events. If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
(1) Business Day (in all other cases) following any request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.14(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest. The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.13(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
Controlled Accounts at JPMorgan Chase Bank, N.A. or another commercial bank
reasonably acceptable to the Required Lenders. The Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application. Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.13 or Sections 2.03, 2.04, 2.14 or 8.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release. Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or to secure other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of

 

64

--------------------------------------------------------------------------------



 

Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided that (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.14                        Defaulting Lenders.

 

(a)                                 Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)                  Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01.

 

(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 10.08 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.13; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.13; sixth, to the payment of any amounts owing to the Lenders or
the L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to,

 

65

--------------------------------------------------------------------------------



 

such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Revolving Credit Commitments hereunder without giving effect to
Section 2.14(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)            Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.08(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.13.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans, as applicable, shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Total Revolving Credit Outstanding held by any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.
Subject to Section 10.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(b)                                 Defaulting Lender Cure.

 

(i)                  Subject to clause (ii) below, if the Borrower, the
Administrative Agent, the Swingline Lender and the L/C Issuer agree in writing
that a Lender should no longer be a

 

66

--------------------------------------------------------------------------------



 

Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent (acting at the direction of the Required
Lenders) may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.14(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(ii)               If one or more Defaulting Lenders holding (individually or in
the aggregate) at least 10% of the Revolving Credit Commitments fails to timely
fund a Request for Credit Extension for Revolving Credit Loans within ten
(10) Business Days after the borrowing date set forth in such Request for Credit
Extension (such period the “Option Period”), the non-Defaulting Lenders have an
option, but not an obligation, to either (A) assume such Defaulting Lender’s (or
Defaulting Lenders’) interests, rights and obligations under the Revolving
Credit Facility by way of an assignment and fund such request or (B) assign such
Defaulting Lender’s (or Defaulting Lenders’) interests, rights and obligations
under the Revolving Credit Facility to another financial institution, reasonably
acceptable to the Borrower, which financial institution, upon execution of an
Assignment and Assumption, shall fund such Defaulting Lender’s (or Defaulting
Lenders’) Applicable Revolving Credit Percentage of such Revolving Credit
Borrowing; provided, further, that in the event that the non-Defaulting Lenders
fail or opt not to exercise their option to assume or assign such Defaulting
Lender’s (or Defaulting Lenders’) interests, rights and obligations under the
Revolving Credit Facility within the Option Period, the Borrower may voluntarily
prepay and terminate all of the Revolving Credit Loans and terminate the
Revolving Credit Commitments; provided, further, however, that, if the Borrower
opts to voluntarily prepay the Revolving Credit Loans and terminate the
Revolving Credit Facility, (x) from and after the first day after the Option
Period has expired and up to and including the date which is 90 days thereafter,
no Prepayment Premium shall be owed with respect to the repayment and
termination of such Revolving Credit Loans and (y) no consent of the Required
Lenders or any other Person or group, under the Intercreditor Agreement or
otherwise, shall be required to prepay the Revolving Credit Loans and terminate
the Revolving Credit Facility, if so prepaid and terminated by the Borrower
during the period set forth in the immediately preceding clause (x)).

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                  Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except

 

67

--------------------------------------------------------------------------------



 

as required by applicable Laws. If any applicable Laws (as determined in the
good faith discretion of the Administrative Agent or any Loan Party) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)               If any Loan Party or the Administrative Agent shall be
required by applicable Law to withhold or deduct any Taxes from any payment,
then (A) such Loan party or the Administrative Agent shall withhold or make such
deductions, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable Laws and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower.
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.

 

(i)                  The Loan Parties shall, jointly and severally, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. The Loan Parties
shall, and do hereby indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.

 

(ii)               Each Lender shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto,

 

68

--------------------------------------------------------------------------------



 

whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments. Upon request by any
Loan Party or the Administrative Agent, as the case may be, after any payment of
Taxes by any Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Loan Party or the Administrative Agent, as the
case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times set forth in clause (ii) below or when reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation set forth in clause (ii) or when reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or
otherwise prescribed by law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax at the time such Lender becomes a
Lender under this Agreement) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender, in either case, in a manner
materially more adverse to such Lender than the documentation prescribed by law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax at the time such Lender becomes a Lender under this Agreement.

 

(ii)               Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

69

--------------------------------------------------------------------------------



 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(II)           executed copies of IRS Form W-8ECI,

 

(III)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

 

(IV)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-2 or L-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit L-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made;

 

70

--------------------------------------------------------------------------------



 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement; and

 

(E)                                the Administrative Agent shall provide the
Borrower with executed copies of, if it is a U.S. Person, IRS Form W-9
certifying it is exempt from U.S. federal backup withholding, and, if it is not
a U.S. Person, (1) IRS Form W-8ECI with respect to payments to be received by it
as a beneficial owner and (2) IRS Form W-8IMY (together with required
documentation) with respect to payments to be received by it on behalf of each
Lender evidencing its agreement with the Borrower to be treated as a U.S. Person
(with respect to such payments) so that all payments hereunder made by the Loan
Parties to the Administrative Agent may be made free of any U.S. withholding
tax;

 

(iii)            Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)                                   Treatment of Certain Refunds. Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require any Recipient to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

 

71

--------------------------------------------------------------------------------



 

(g)                                  Survival. Without limiting the generality
of Section 3.07 or 10.04(f), each party’s obligations under this Section 3.01
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02                        Illegality. If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03                        Inability to Determine Rates. If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

72

--------------------------------------------------------------------------------



 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally. If any Change in
Law shall:

 

(i)                  impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 3.04(e))
or the L/C Issuer;

 

(ii)               subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)            impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Recipient, the Borrower will pay to such
Recipient such additional amount or amounts as will compensate such Recipient
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements. If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement. A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

73

--------------------------------------------------------------------------------



 

(d)                                 Delay in Requests. Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans. The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided that the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice; provided
that no additional interest will be payable with respect to Interest Payment
Dates more than nine (9) months prior to such notice.

 

3.05                        Compensation for Losses. Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

74

--------------------------------------------------------------------------------



 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.04, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

(b)                                 Replacement of Lenders. If any Lender
delivers a notice pursuant to Section 3.02 or requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.13.

 

3.07                        Survival. All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension. The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent:

 

(a)                                 the Administrative Agent’s receipt of the
following, each of which shall be originals or copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent,
the Structuring Advisor and the Required Lenders:

 

(i)        executed counterparts of this Agreement and the Guaranty Agreement;

 

(ii)        a Note executed by the Borrower in favor of each Lender requesting a
Note;

 

(iii)        a pledge and security agreement, in substantially the form of
Exhibit F attached hereto (the “Security Agreement”), duly executed by each Loan
Party, together with:

 

75

--------------------------------------------------------------------------------



 

(A)                               certificates representing the Pledged Equity
referred to therein, if any, accompanied by undated stock powers executed in
blank and instruments evidencing the Pledged Debt indorsed in blank,

 

(B)                               financing statements in form appropriate  for
filing under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent (acting at the direction of the Structuring Advisor) deems
necessary or desirable in order to perfect the Liens created under the Security
Agreement,

 

(C)                               completed requests for information, dated on
or before the date of the initial Credit Extension, listing all effective
financing statements filed in the jurisdictions referred to in clause (B) above
that name any Loan Party as debtor, together with copies of such other financing
statements, and

 

(D)                               evidence of the completion of all other
actions, recordings and filings that the Structuring Advisor deems necessary or
desirable in order to perfect the Liens as valid, enforceable and non-avoidable
first priority Liens created thereby (including receipt of duly executed payoff
letters and UCC-3 termination statements);

 

(iv) the Collateral Assignment of Communication Paths duly executed by the
appropriate Loan Parties;

 

(v)                               the Collateral Assignment of Contract Rights
duly executed by the appropriate Loan Parties;

 

(vi)                               (A) resolutions of the board of directors or
other governing body of each Loan Party authorizing the entry of such Loan Party
into the Loan Documents and (B) incumbency certificates and/or other
certificates of each Loan Party as the Structuring Advisor may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party, in each case reasonably acceptable to the Administrative Agent
(acting at the direction of the Required Lenders);

 

(vii)                                such documents and certifications as the
Structuring Advisor and the Administrative Agent (acting at the direction of the
Required Lenders) may reasonably require to evidence that the Borrower is duly
organized or formed, and that the Borrower is validly existing, in good standing
and qualified to engage in business in its jurisdiction of organization;

 

(viii)                                 a favorable opinion of Latham & Watkins,
LLP and Bilzin Sumberg LLP, counsels to the Loan Parties, addressed to the
Administrative Agent, the Structuring Advisor and each Lender, and covering such
matters concerning the Loan Parties and the Loan Documents as the Structuring
Advisor may reasonably request;

 

(ix)                               the Intercreditor Agreement, having been duly
executed by the parties thereto;

 

76

--------------------------------------------------------------------------------



 

(x)                               a certificate of the Borrower signed by a
Responsible Officer of the Borrower certifying that (A) the conditions specified
in Sections 4.02(a) and (b) have been satisfied, (B) since May 20, 2019 and
other than the Chapter 11 Cases and the events that typically result from the
filing of a case under Chapter 11 of the Bankruptcy Code, no change, occurrence
or development shall have occurred or become known to the Loan Parties that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect and (C) there is no action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect;

 

(xi)                               a certificate attesting to the Solvency of
the Borrower and the Loan Parties taken as a whole after giving effect to the
Transaction, signed by the Borrower’s chief financial officer;

 

(xii)                                certificates of insurance indicating the
Loan Parties’ compliance with the Loan Documents, naming the Administrative
Agent, on behalf of the Lenders, as an additional insured or lenders loss payee
(the form and substance of which shall be satisfactory to the Administrative
Agent;

 

(xiii)                                 evidence of the payoff and termination
described in Section 4.01(f);

 

(xiv)                               a Borrowing Base Certificate prepared as of
July 31, 2019;

 

(xv)                              the Administrative Agent, the Structuring
Advisor and each Lender shall have received (A) all necessary Patriot Act
compliance information, in each case requested by the Structuring Advisor, the
Administrative Agent or such Lender in writing at least five (5) Business Days
prior to the Closing Date and (B) completed reference checks with respect to all
new members of each Loan Party’s senior management, the results of which are
reasonably satisfactory to the Required Lenders;

 

(xvi)                               results of recent UCC and tax lien searches
in each of the jurisdictions in which UCC financing statements should be made to
evidence or perfect Liens in all assets of the Loan Parties;

 

(xvii)                                the Takeback Loan Agreement has been duly
executed (or deemed executed pursuant to the Final Order) by the parties
thereto;

 

(xviii)                                a flow of funds, including a description
of sources and uses, with respect to the Transactions; and

 

(xix)                               evidence that all other actions,
authorizations, filings, consents and regulatory approvals required, if any,
shall have been obtained, effected or executed in a manner reasonably acceptable
to the Required Lenders;

 

(b)                                 (x) the Structuring Advisor shall have
received payment of all fees owing to the Structuring Advisor under the Fee
Letter, (y) the Administrative Agent shall have received payment of all fees and
expenses (including, without limitation, all fees, charges and

 

77

--------------------------------------------------------------------------------



 

disbursements of counsel to the Administrative Agent and the fees set forth in
the Agent Fee Letter) due to the Administrative Agent to the extent invoiced at
least two (2) Business Days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrower), required to be paid on the Closing Date and
(z) all fees and expenses of the Structuring Advisor and the Lender Group
(including, without limitation, all fees, charges and disbursements of counsel
and advisors to the Structuring Advisor and the Lender Group), to the extent
invoiced at least two (2) Business Days prior to the Closing Date (except as
otherwise reasonably agreed by the Borrower), payable on the Closing Date shall,
have been paid on the Closing Date;

 

(c)                                  the Closing Date shall have occurred prior
to the Exit Milestone (as defined in the DIP Loan Agreement);

 

(d)                                 any amendment, modification or supplement to
the Plan Documents (as defined in the Approved Plan or such other similar term
used in the Approved Plan), all related documentation, including without
limitation any amendments, any subsequent plans of reorganization, the Plan
Supplement (as defined in the Approved Plan or such other similar term used in
the Approved Plan) and/or the Confirmation Order (all of the foregoing being
collectively referred to as, the “Plan Documentation”) shall be on terms and
conditions reasonably satisfactory to the Required Lenders and all Plan
Documentation shall have been executed, delivered or filed pursuant to the
Approved Plan in form and substance reasonably acceptable to the Required
Lenders;

 

(e)                                  (i) the Approved Plan shall have been
confirmed by the Court pursuant to a confirmation order, in form and substance
reasonably satisfactory to the Required Lenders (the “Confirmation Order”);
(ii) the Confirmation Order shall be a Final Order and shall not have been
modified or vacated on appeal and, unless otherwise agreed to by the Required
Lenders (such consent not to be unreasonably withheld), at least 10 days shall
have passed since the entry of the Confirmation Order, the Confirmation Order
shall have been entered upon proper notice to all parties to be bound by the
Approved Plan, all as may be required by the United States Bankruptcy Code, the
Federal Rules of Bankruptcy Procedure and any applicable local bankruptcy rules;
(iii) all conditions precedent to the effectiveness of the Approved Plan shall
have been satisfied (or, with the prior written consent of the Required Lenders,
waived) in the reasonable judgment of the Required Lenders and (iv) except as
consented to by the Required Lenders, the Court’s retention of jurisdiction
under the Confirmation Order shall not govern the enforcement of the Loan
Documents or any rights or remedies related thereto;

 

(f)                                   all indebtedness and other claims against
the Borrower that arose prior to the commencement of the Chapter 11 Cases shall
have been paid or otherwise satisfied as provided for in the Approved Plan, and
all amounts due under the DIP Facility shall have been paid in full, in cash
(other than with respect to Letters of Credit issued hereunder), and all
commitments relating to the DIP Facility shall have been terminated;

 

(g)                                  the capital structure of the Borrower and
its Subsidiaries shall be substantially consistent with the capital structure
set forth in the Approved Plan and Plan Supplement;

 

(h)                                 the Facilities shall have received public
ratings (but no specific rating) from each of S&P and Moody’s; and

 

78

--------------------------------------------------------------------------------



 

(j)                                 a Final Order, which may be the Confirmation
Order, shall have been entered by the Court authorizing and approving the
assumption by the Company of each Material Contract.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions. The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension in all material respects (or with respect to
representations and warranties qualified by materiality, in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date in all material respects (or with respect to representations and
warranties qualified by materiality, in all respects), and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b)(i), respectively.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

 

(c)                                  The Administrative Agent and the applicable
L/C Issuer or Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01                        Existence, Qualification and Power. Each Loan Party
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in

 

79

--------------------------------------------------------------------------------



 

good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien (except
pursuant to the Loan Documents) under, or require any payment to be made under
(i) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents. No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing (other than filings required by the Loan Documents) with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof), or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for the
authorizations, approvals, actions, notices and filings which (other than
notices) have been duly obtained, taken, given or made and are in full force and
effect.

 

5.04                        Binding Effect. This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity
regardless of whether considered in a proceeding in equity or at law.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial position of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

 

(b)                                 The consolidated forecasted balance sheets,
and statements of income and consolidated cash flows statement of the Borrower
and its Subsidiaries delivered pursuant to Section 6.01(c) were prepared in good
faith on the basis of the assumptions stated therein believed to be reasonable
at the time.

 

80

--------------------------------------------------------------------------------



 

(c)                                  Since May 20, 2019, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

 

5.06                        Litigation. Except as set forth on Schedule 5.06,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Loan Document or the consummation of the Transaction, or
(b) either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

5.07                        No Default. Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to, or a party to, any
Contractual Obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens; Investments.

 

(a)                                 Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Schedule 5.08(b) hereto sets forth a
complete and accurate list of all Liens on the property or assets of each Loan
Party and each of its Subsidiaries as of the Closing Date, showing as of the
Closing Date the lienholder thereof, and the property or assets of such Loan
Party or such Subsidiary subject thereto. The property of each Loan Party and
each of its Subsidiaries is subject to no Liens, other than Permitted Liens.

 

(c)                                  Schedule 5.08(c) hereto sets forth a
complete and accurate list of all real property owned by each Loan Party and
each of its Subsidiaries as of the Closing Date, showing as of the Closing Date
the street address, county or other relevant jurisdiction, state, record owner
and book and estimated fair value thereof. Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Permitted Liens.

 

(d)                                 (i) Schedule 5.08(d)(i) hereto sets forth a
complete and accurate list of all leases of real property under which any Loan
Party or any Subsidiary of a Loan Party is the lessee as of the Closing Date,
showing as of the Closing Date the street address, county or other relevant
jurisdiction, state, lessor, lessee and expiration date. Each such lease is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity regardless of whether considered in
a proceeding in equity or at law.

 

(ii)                                Schedule 5.08(d)(ii) hereto sets forth a
complete and accurate list of all leases of real property under which any Loan
Party or any Subsidiary of a Loan Party is the lessor as of the Closing Date,
showing as of the Closing Date the street address, county or other relevant
jurisdiction, state, lessor,

 

81

--------------------------------------------------------------------------------



 

lessee, expiration date and annual rental cost thereof. Each such lease is the
legal, valid and binding obligation of the lessee thereof, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity regardless of whether considered in
a proceeding in equity or at law.

 

(e)                                  Schedule 5.08(e) hereto sets forth a
complete and accurate list of all Investments held by any Loan Party or any
Subsidiary of a Loan Party on the Closing Date, showing as of the Closing Date
the amount, obligor or issuer and maturity, if any, thereof.

 

5.09                        Environmental Compliance.

 

(a)                                 There are no claims under Environmental Laws
against and no Environmental Liability related to the Loan Parties or any of
their Subsidiaries that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 None of the properties currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the best
of the knowledge of the Loan Parties, on any property formerly owned or operated
by any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries.

 

(c)                                  Neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in material liability to any Loan Party or any of its
Subsidiaries.

 

5.10                        Insurance. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.

 

5.11                        Taxes. The Borrower and its Subsidiaries have filed
all income and other material Tax returns and reports required to be filed, and
have paid all Federal, state and other material Taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in

 

82

--------------------------------------------------------------------------------



 

accordance with GAAP. There is no proposed Tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect. As of the
Closing Date, neither any Loan Party nor any Subsidiary thereof is party to any
tax sharing agreement.

 

5.12                        ERISA Compliance.

 

(a)                                 Except as could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state laws. Each Plan (other than a Multiemployer Plan) that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service, or is in the
form of a pre-approved form that is the subject of a favorable opinion letter
from the Internal Revenue Service, to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto is in a
form qualifying for exemption from federal income tax under Section 501(a) of
the Code, or an application for such a letter is currently being processed by
the Internal Revenue Service. To the knowledge of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the knowledge of
the Loan Parties, threatened claims (other than routine claims for benefits in
the normal course), actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) or
violation of the fiduciary responsibility rules under ERISA with respect to any
Plan that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(c)                                  (i) Except as could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, no ERISA Event has occurred, and neither the Loan Parties nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in such an ERISA Event; (ii) the Loan Parties
and each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date preceding the date of this
Agreement for any Pension Plan (other than a Multiemployer Plan), the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Loan Parties nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither the Loan Parties nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Loan Parties nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

 

(d)                                 Neither the Loan Parties nor any ERISA
Affiliate maintains or contributes to, or has any unsatisfied obligation to
contribute to, or liability under, any active or terminated Pension Plan other
than (A) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

83

--------------------------------------------------------------------------------



 

5.13                        Subsidiaries; Equity Interests; Loan Parties. As of
the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13 hereto, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 hereto free and clear of all Liens except
those created under the Collateral Documents and those listed on Schedule
5.08(b) hereto. As of the Closing Date, no Loan Party has any equity investments
in any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13 hereto. As of the Closing Date, set forth on
Part (d) of Schedule 5.13 hereto is a complete and accurate list of all Loan
Parties, showing the jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number. As of
the Closing Date, the copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a)(vii) is a true and correct copy of
each such document, each of which is valid and in full force and effect.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 The Loan Parties are not engaged and will
not engage, principally or as one of their important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock. Following the application of the proceeds of each
Borrowing or drawing under each Letter of Credit, neither the Borrower nor its
Subsidiaries will possess, hold or own any margin stock.

 

(b)                                 None of any Loan Party, any Person
Controlling any Loan Party, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure. The Borrower has disclosed to the
Administrative Agent and the Lenders all material agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries or any
other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. The written reports, financial statements, certificates
and other information furnished by or on behalf of any Loan Party to the
Administrative Agent and any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished), when taken as a whole, do not contain any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16                        Compliance with Laws.

 

(a)                                 Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. The Borrower and each other Loan
Party have complied with the mandate of the Federal Communications Commission
requiring that all analog radios be converted from analog to digital technology
or the related analog service was terminated.

 

84

--------------------------------------------------------------------------------



 

(b)                                 Each Loan Party and each Subsidiary thereof
is in compliance with all applicable Anti-Corruption Laws, Sanctions and
Anti-Money Laundering Laws, except as could not be reasonably expected to result
in a Material Adverse Effect.

 

(c)                                  No Loan Party, nor, to the knowledge of the
Borrower, any of its officers or directors, (i) is currently the subject of any
Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is directly or knowingly indirectly engaged in any
transaction with any Sanctioned Person or any Person who is known by the
Borrower to be located, organized or residing in any Designated Jurisdiction. No
Loan, nor the proceeds from any Loan, has been used to lend, contribute, or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund, directly or knowingly indirectly, any activity or
business of any Sanctioned Person or any Person who is known by the Borrower to
be located, organized or residing in any Designated Jurisdiction.

 

5.17                        Intellectual Property; Licenses, Etc. Each Loan
Party and each of its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, and Schedule
5.17 hereto sets forth a complete and accurate list of all such IP Rights owned
or used by each Loan Party and each of its Subsidiaries, as of the Closing Date.
No slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by any Loan
Party or any of its Subsidiaries infringes upon any rights held by any other
Person except as has not or would not be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Borrower, threatened, which, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

 

5.18                        Solvency. The Borrower is together with its
Subsidiaries on a consolidated basis, Solvent.

 

5.19                        Casualty, Etc. Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

 

5.20                        Labor Matters. There are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its Subsidiaries as of the Closing Date. Neither the Borrower nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

5.21                        Collateral Documents. The provisions of the
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject to Permitted Liens) on all right, title and
interest of the respective Loan Parties in the Collateral described therein.
Except for filings completed prior to the Closing Date and as contemplated
hereby and by the Collateral Documents, no filing or other action will be
necessary to perfect or protect such Liens.

 

85

--------------------------------------------------------------------------------



 

5.22                        Documentation, Terms and Provisions Governing
Monitoring Contract Acquisitions. The Borrower acquires Monitoring Contracts
from Approved Alarm Dealers solely through acquisition agreements which meet in
all material respects the requirements set forth in the definition of “Dealer
Program” or pursuant to transaction permitted under Section 7.03(g) or
Section 7.03(h). As of the Closing Date, all filings (including but not limited
to filings of financing statements identifying the seller of such Monitoring
Contracts and identifying the Borrower as the buyer) as may be required at such
time by any applicable laws in connection with the Borrower’s purchase of
Monitoring Contracts have been duly made in all filing offices required by the
UCC in all necessary jurisdictions in accordance with applicable provisions of
the UCC as in effect in such jurisdictions, except to the extent such failure
would not constitute a Material Adverse Effect. The Borrower conducts lien
searches in all appropriate jurisdictions in order to confirm that it acquires
all such Monitoring Contracts free and clear of any Lien. Without limiting any
other provision of this Agreement, the Borrower is the owner of all such
Monitoring Contracts free and clear of any Lien, other than Permitted Liens.

 

5.23                        Monitoring Contracts. Except to the extent that the
failure of the same to be true would not reasonably be expected to have a
Material Adverse Effect, all of the Monitoring Contracts to which any Loan Party
is a party on the Closing Date are valid, enforceable and in full force and
effect in accordance with their terms (except to the extent any lack of such
validity, binding effect or enforceability may be the result of Debtor Relief
Laws and/or by general principles of equity, whether considered in a proceeding
at law or in equity) and all of the Monitoring Contracts to which any Loan Party
is a party on the Closing Date are assignable to the Administrative Agent
without obtaining the consent of or providing notice to any customer or other
Person except as expressly permitted by this Agreement. The Monitoring Contracts
are not chattel paper unless the same have been delivered to the Administrative
Agent in accordance with the Security Agreement. Following the Closing Date,
none of the Monitoring Contracts has been pledged, assigned, or otherwise
transferred to any Person other than to the Administrative Agent for the benefit
of the Secured Parties or otherwise as permitted by this Agreement. Except as
would not reasonably be expected to have a Material Adverse Effect, (A) the
Borrower’s and each other Loan Parties’ business and all equipment used in
connection with it, are now being utilized, operated and maintained in
conformity with the Monitoring Contracts and (B) the Borrower has not, nor has
any other Loan Party, in any manner at any time utilized, operated or maintained
the Borrower’s and each other Loan Party’s respective business in a manner that
could now or hereafter result in cancellation or termination of any of the
Monitoring Contracts, or in liability for damages under any of the Monitoring
Contracts nor has the Borrower or any other Loan Party defaulted in its
obligations pursuant to any of the Monitoring Contracts, which default could
result in the cancellation of any Monitoring Contract or adversely affect the
rights of the Borrower or such Loan Party, as applicable, under that Monitoring
Contract. No Loan Party has granted to any person any right to acquire any of
the Borrower’s or any other Loan Party’s accounts except as expressly permitted
by this Agreement.

 

5.24                        Alarm Systems. Except to the extent that the failure
of the statements set forth in clauses (A) and (B) below would not reasonably be
expected to have a Material Adverse Effect, (A) all of the Alarm Systems
installed by the Loan Parties that are in use and currently subject to
Monitoring Contracts with the Loan Parties (or by sellers under contracts
acquired by the Loan Parties) (w) are in good working order and condition (with
the exception of: ordinary wear and tear, routine service needs, customer
misuse, failure of a customer to report to the Borrower or any other Loan Party
any problem known to the customer and customer non-use), (x) have been installed
and maintained in accordance with good and workmanlike practices prevailing in
the security alarm industry at the time of installation in accordance with the
appropriate specifications and standards for the Borrower’s and each other Loan
Party’s business and all Governmental Authorities, (y) conform in all material
respects to the contracts pursuant to which

 

86

--------------------------------------------------------------------------------



 

they were installed such that the services provided under the Monitoring
Contracts are not materially impacted and (z) to the Borrower’s and each other
Loan Party’s knowledge, in no case has an installation of any such Alarm System
been made which at the time of installation was in material violation of any
applicable Law and (B) neither the Borrower nor any other Loan Party is aware of
any material difficulty in obtaining replacement parts for the installed Alarm
Systems.

 

5.25                        Alarm Licenses. No alarm license of the Borrower or
any other Loan Party has been suspended for more than three (3) consecutive
Business Days and, to the Borrower’s and each other Loan Party’s knowledge,
there are no unresolved complaints or indictments by any state bureau of
consumer affairs or attorney general, except to the extent such suspension,
complaints or indictments, as applicable, would not reasonably be expected to
have a Material Adverse Effect.

 

5.26                        Dealer Programs. Substantially all of the agreements
currently in effect between any of the Borrower or the other Loan Parties and an
Approved Alarm Dealer meet the requirements set forth in the definition of
“Dealer Program”.

 

5.27                        OFAC. Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of any Responsible Officer of the Borrower,
any director or officer thereof, is a Sanctioned Person, nor is the Borrower or
any Subsidiary located, organized or resident in a Designated Jurisdiction.

 

5.28                        EEA Financial Institution. No Loan Party is an EEA
Financial Institution.

 

5.29                        Regulation H. No Mortgaged Property owned by a Loan
Party is a Flood Hazard Property unless the Administrative Agent shall have
received the following: (a) the applicable Loan Party’s written acknowledgment
of receipt of written notification from the Administrative Agent (i) as to the
fact that such Mortgaged Property is a Flood Hazard Property, (ii) as to whether
the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (iii) such other flood
hazard determination forms, notices and confirmations thereof as requested by
the Administrative Agent and (b) copies of insurance policies, declaration
pages and certificates of insurance of the applicable Loan Party evidencing
flood insurance reasonably satisfactory to the Administrative Agent and naming
the Administrative Agent as mortgagee and loss payee on behalf of the Secured
Parties. All flood hazard insurance policies required hereunder have been
obtained and remain in full force and effect, and the premiums thereon have been
paid in full.

 

5.30                        Beneficial Ownership Certificate. As of the Closing
Date, the information included in the Beneficial Ownership Certification is true
and correct in all material respects.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent or indemnification obligations not then due),
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (except to the extent cash collateralized or backstopped, in
each case, in a manner agreed to by the Borrower and the applicable L/C Issuer
or as to which other arrangements reasonably satisfactory to the applicable L/C
Issuer shall have been made), each Loan Party shall, and shall cause each
Subsidiary to:

 

87

--------------------------------------------------------------------------------



 

6.01                        Financial Statements. Deliver to the Administrative
Agent for distribution to each Lender:

 

(a)                                 as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statement of income or
operations, and consolidated statement of changes in shareholders’ equity, and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of Ernst & Young, KPMG or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent (acting at the written
direction of the Required Lenders), which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not include
an explanatory paragraph expressing substantial doubt about the ability of the
Borrower or any Loan Party to continue as a going concern or any qualification
or exception as to the scope of such audit, other than any qualification or
exception relating to (x) the occurrence of the Maturity Date within one year
from the date such opinion is delivered or (y) the potential inability to
satisfy any financial maintenance covenants, if any, on a future or in a future
period;

 

(b)                                 as soon as available, but in any event
(i) within 45 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower and (ii) within 60 days of the end of the last
fiscal quarter of each fiscal year (or, in case of the fiscal quarter ending
December 31, 2019, 75 days after the end of such fiscal quarter), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statement of income or operations, and
consolidated statement of changes in shareholders’ equity, and cash flows for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial position, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes,
other than any footnotes relating to the commencement of the Chapter 11 Cases or
the events leading thereto; and

 

(c)                                  as soon as available, but in any event not
later than March 15 of each fiscal year of the Borrower, an annual business plan
and budget of the Borrower and its Subsidiaries on a consolidated basis,
including forecasts prepared by management of the Borrower, in form reasonably
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year.

 

6.02                        Certificates; Other Information. Deliver to the
Administrative Agent for distribution to each Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b)(i), (i) a duly
completed Compliance Certificate signed by a Responsible Officer of the
Borrower, and in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of

 

88

--------------------------------------------------------------------------------



 

compliance with Section 7.11 or the calculation of the Consolidated Total
Leverage Ratio, a statement of reconciliation conforming such financial
statements to generally accepted accounting principles as of the Closing Date,
(ii) a copy of management’s discussion and analysis with respect to such
financial statements, and (iii) solely in connection with the delivery of
financial statements pursuant to Section 6.01(a), an Excess Cash Flow
Certificate;

 

(b)                                 on or prior to the last day of each month
(or if such day is not a Business Day, the next succeeding Business Day)
beginning with the first full month following the Closing Date occurs, a
Borrowing Base Certificate prepared as of the close of business of the previous
month;

 

(c)                                  promptly after any request by the
Administrative Agent, copies of any detailed audit reports, management letters
or recommendations submitted to the board of directors (or the audit committee
of the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any securities exchange,
and in any case not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

 

(e)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or of any of its Subsidiaries pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

 

(f)                                   as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably request;

 

(g)                                  promptly, and in any event within twenty
days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;

 

(h)                                 not later than five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of all
notices, requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any instrument, indenture, loan
or credit or similar agreement and, from time to time upon request by the
Administrative Agent or any Lender, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent or such Lender may reasonably request;

 

89

--------------------------------------------------------------------------------



 

(i)                                     promptly after the assertion or
occurrence thereof, notice of any action or proceeding against or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that would reasonably be expected to
have a Material Adverse Effect;

 

(j)                                    as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower, (i) a report
supplementing Schedules 5.08(c), 5.08(d)(i) and 5.08(d)(ii) hereto including an
identification of all owned and leased real property disposed of by any Loan
Party or any Subsidiary thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all real property
acquired or leased during such fiscal year and a description of such other
changes in the information included in such schedules as may be necessary for
such schedules to be accurate and complete; (ii) a report supplementing Schedule
5.17 hereto, setting forth (A) a list of registration numbers for all patents,
trademarks, service marks, trade names and copyrights awarded to any Loan Party
or any Subsidiary thereof during such fiscal year and (B) a list of all patent
applications, trademark applications, service mark applications, trade name
applications and copyright applications submitted by any Loan Party or any
Subsidiary thereof during such fiscal year and the status of each such
application; and (iii) a report supplementing Schedules 5.08(e) hereto and 5.13
containing a description of all changes in the information included in such
Schedules as may be necessary for such schedules to be accurate and complete in
all material respects, each such report to be signed by a Responsible Officer of
the Borrower and to be in a form reasonably satisfactory to the Administrative
Agent;

 

(k)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b)(i):

 

(i)                                a rolling twelve-month attrition report
(including unit and dollar attrition) for the period of twelve months most
recently ended for which financial statements are required to be delivered
pursuant to Section 6.01(a) or Section 6.01(b)(i);

 

(ii)                                a roll-forward schedule of all RMR and all
Eligible RMR (in both accounts and dollar RMR) for the period of twelve months
most recently ended for which financial statements are required to be delivered
pursuant to Section 6.01(a) or Section 6.01(b)(i); and

 

(iii)                               a report regarding credit scores for all
customers as of the end of the fiscal quarter or fiscal year most recently ended
for which financial statements are required to be delivered pursuant to
Section 6.01(a) or Section 6.01(b)(i);

 

(l)                                     concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b)(i), a report
summarizing completed acquisitions permitted under Section 7.03(h) as of the end
of the fiscal quarter or fiscal year most recently ended for which financial
statements are required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b)(i);

 

(n)                                 concurrently with or before delivery of the
financial statements referred to in Section 6.01(a), a list of all applications
for registration of material intellectual property filed by a

 

90

--------------------------------------------------------------------------------



 

Loan Party with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office in any other country, if any, during the
previous fiscal year;

 

(o)                                 not later than five days after the delivery
thereof to the Takeback Agent, the Borrower shall deliver to the Administrative
Agent any material notice, reports, information and documents delivered under
the Takeback Loan Agreement relating to the Collateral and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02; and

 

(p)                                 promptly after any request therefor by the
Administrative Agent or any Lender, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, including any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification, a new
Beneficial Ownership Certification, or compliance with the terms of the Loan
Documents (including, without limitation, calculation of the Specified Ratio and
Liquidity on a pro forma basis after any prepayment, repayment, restricted
payment, distribution, repurchase, acquisition, incurrence of indebtedness or
any other transaction to the extent compliance with the Specified Ratio and/or
Liquidity is a condition to such transaction), as the Administrative Agent or
any Lender may from time to time reasonably request.

 

For the avoidance of doubt, all requests made by the Administrative Agent
pursuant to this Section 6.02 shall be made in writing. Documents required to be
delivered pursuant to Section 6.01(a) or (b) or Section 6.02(d) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent (by facsimile or electronic mail) of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information (within the
meaning of the United States federal securities Laws) with respect to the
Borrower, its Affiliates or any other entity, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.

 

91

--------------------------------------------------------------------------------



 

The Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Structuring Advisor, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its Affiliates, or their respective securities for
purposes of United States Federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent, the Structuring
Advisor and the Arranger shall each be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.”

 

6.03                        Notices. Promptly upon gaining knowledge thereof
notify the Administrative Agent, for distribution of such notice to each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any material litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c)                                  of the occurrence of any ERISA Event that
could reasonably be expected to result in a material liability to the Borrower
or any of its Subsidiaries;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary
thereof; and

 

(e)                                  of the (i) occurrence of any Disposition of
property or assets for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.04(b)(ii), (ii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.04(b)(iii), and (iii) receipt of any Extraordinary Receipt
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(iv).

 

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

92

--------------------------------------------------------------------------------



 

6.04                        Payment of Obligations. Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all Tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property prohibited by Section 7.01; and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.

 

6.05                        Preservation of Existence, Etc. (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Maintenance of Properties. (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance. Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance including, without limitation, flood hazard
insurance on all Mortgaged Properties that are Flood Hazard Properties, on such
terms and in such amounts as required by the Flood Insurance Laws or as
otherwise required by the Administrative Agent.

 

6.08                        Compliance with Laws. Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records. (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

 

6.10                        Inspection Rights. Subject at all times to
Section 10.07, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts

 

93

--------------------------------------------------------------------------------



 

therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. Without limiting the foregoing, the
Administrative Agent (acting at the written direction of the Required Lenders)
may, from time to time in its discretion, at the Borrower’s expense conduct a
field audit of the Loan Parties and their assets; provided that so long as no
Default or Event of Default has occurred and is continuing, the Borrower shall
be not obligated to reimburse the Administrative Agent for the expense of any
such field audit more often than once per year. The Borrower shall also permit
the Administrative Agent (at the expense of the Borrower) to perform up to one
additional field audit per year in consultation with the Borrower.

 

6.11                        Use of Proceeds. Use the proceeds of the Credit
Extensions to (a) consummate the Transactions, (b) support the acquisition of
subscriber contracts, and for working capital and other business purposes of the
Borrower and (c) provide ongoing working capital and for other general corporate
purposes not in contravention of any Law or of any Loan Document.

 

6.12                        Covenant to Guarantee Obligations and Give Security.

 

(a)                                 Upon the formation or acquisition of any new
direct or indirect Subsidiary (other than an Excluded Subsidiary) by any Loan
Party, then the Borrower shall, at the Borrower’s expense:

 

(i)                  within 30 days after such formation or acquisition, cause
such Subsidiary, to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance satisfactory to the
Administrative Agent and the Required Lenders, guaranteeing the Obligations,

 

(ii)               within 30 days after such formation or acquisition, furnish
to the Administrative Agent a description of the real and personal properties of
such Subsidiary, in detail satisfactory to the Required Lenders,

 

(iii)            (A) within 90 days after such formation or acquisition, cause
such Subsidiary to duly execute and deliver to the Administrative Agent
Mortgages only with respect to fee owned real property with a value in excess of
$1,000,000 owned by the entity that is the subject of such formation or
acquisition, and (B) within 15 days after such formation or acquisition, cause
such Subsidiary to duly execute and deliver to the Administrative Agent Security
Agreement Supplements, IP Security Agreement Supplements and other security and
pledge agreements, as specified by and in form and substance satisfactory to the
Administrative Agent (acting at the written direction of the Required Lenders)
(including delivery of all Pledged Equity in and of such Subsidiary, and other
instruments of the type specified in Section 4.01(a)(iii)), securing payment of
all the Obligations of such Subsidiary under the Loan Documents,

 

(iv)           within 60 days after such formation or acquisition, cause such
Subsidiary to take whatever action (including, subject to the time limitations
set forth in clause (iii) above, the recording of Mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Required Lenders to vest in the Administrative Agent (or in any
representative

 

94

--------------------------------------------------------------------------------



 

of the Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the Mortgages, Security Agreement
Supplements, IP Security Agreement Supplements and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms,

 

(v)              within 60 days after such formation or acquisition, deliver to
the Administrative Agent, upon the request of the Administrative Agent (acting
at the written direction of the Required Lenders), a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, and as to such other
matters as the Administrative Agent may reasonably request, and

 

(vi)           within 60 days after such formation or acquisition, deliver, upon
the request of the Administrative Agent (acting at the written direction of the
Required Lenders), to the Administrative Agent  with respect to all fee owned
real property with a value in excess of $1,000,000 for any location (combining
any contiguous parcels or other nearby parcels used at such location) owned by
the entity that is the subject of such formation or acquisition: (A) Completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance) duly
executed by each Loan Party relating thereto and if such Mortgaged Property is
located in a special flood hazard area, evidence of flood insurance as required
by this Agreement, (B) title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent (acting at the written direction of the
Required Lenders); provided, however, that to the extent that any Loan Party or
any of its Subsidiaries shall have otherwise received any of the foregoing items
with respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.

 

(b)                                 Upon the acquisition of any fee owned
property, other than fee owned real property with a value less than $1,000,000,
by any Loan Party, then the Borrower shall, at the Borrower’s expense:

 

(i)                  within 10 days after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
satisfactory to the Administrative Agent (acting at the written direction of the
Required Lenders),

 

(ii)               if such property, in the judgment of the Administrative Agent
(at the written direction of the Required Lenders), shall not already be subject
to a perfected first priority security interest in favor of the Administrative
Agent for the benefit of the Secured Parties, within 60 days after such
formation or acquisition to the extent requested by the Administrative Agent,
cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent Mortgages as specified by and in form and substance
satisfactory to the Administrative Agent (acting at the written direction of the
Required Lenders), securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents,

 

(iii)            if such property, in the judgment of the Administrative Agent
(at the written direction of the Required Lenders), shall not already be subject
to a perfected first priority security interest in favor of the Administrative
Agent for the benefit of the Secured Parties, within 60 days after such
formation or acquisition, cause the applicable Loan Party to take whatever

 

95

--------------------------------------------------------------------------------



 

action (including the recording of Mortgages, the filing of Uniform Commercial
Code financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the opinion of the
Administrative Agent (acting at the written direction of the Required Lenders)
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on such
property, enforceable against all third parties,

 

(iv)           if such property, in the judgment of the Administrative Agent (at
the written direction of the Required Lenders), shall not already be subject to
a perfected first priority security interest in favor of the Administrative
Agent for the benefit of the Secured Parties, within 60 days after such
acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent (acting at the written direction of the Required Lenders),
a signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent (acting at the written direction of the Required Lenders)
as to the matters contained in clauses (ii) and (iii) above and as to such other
matters as the Administrative Agent (acting at the written direction of the
Required Lenders) may reasonably request, and

 

(v)              if such property, in the judgment of the Administrative Agent
(at the written direction of the Required Lenders), shall not already be subject
to a perfected first priority security interest in favor of the Administrative
Agent for the benefit of the Secured Parties, within 60 days after such
formation or acquisition, upon the request of the Administrative Agent (acting
at the written direction of the Required Lenders), deliver to the Administrative
Agent with respect to such real property Completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance) duly executed by each Loan Party relating
thereto and if such Mortgaged Property is located in a special flood hazard
area, evidence of flood insurance as required by this Agreement, title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports, each in scope, form and substance reasonably satisfactory to the
Administrative Agent (acting at the written direction of the Required Lenders);
provided that, to the extent that any Loan Party or any of its Subsidiaries
shall have otherwise received any of the foregoing items with respect to such
real property, such items shall, promptly after the receipt thereof, be
delivered to the Administrative Agent,

 

(c)                                  [Reserved].

 

(d)                                 Upon the request of the Administrative Agent
(acting at the written direction of the Required Lenders) following the
occurrence and during the continuance of a Default or Event of Default, the
Borrower shall, at the Borrower’s expense:

 

(i)                  within 10 days after such request, furnish to the
Administrative Agent a description of the real and personal properties of the
Loan Parties and their respective Subsidiaries in detail satisfactory to the
Administrative Agent (acting at the written direction of the Required Lenders),

 

(ii)               within 15 days after such request, duly execute and deliver,
and cause each Subsidiary, if it has not already done so, to duly execute and
deliver, to the Administrative Agent

 

96

--------------------------------------------------------------------------------



 

Mortgages, Security Agreement Supplements, IP Security Agreement Supplements and
other security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent (acting at the written direction of the
Required Lenders) (including delivery of all Pledged Equity and Pledged Debt in
and of such Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)), securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents,

 

(iii)            within 30 days after such request take, and cause each Loan
Party to take, whatever action (including the recording of Mortgages, the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent (acting at the written direction of the
Required Lenders) to vest in the Administrative Agent (or in any representative
of the Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages, supplements to the Security Agreement, intellectual
property security agreements and security and pledge agreements delivered
pursuant to this Section 6.12, enforceable against all third parties in
accordance with their terms, and

 

(iv)           within 30 days after such request, deliver, upon the request of
the Administrative Agent (acting at the written direction of the Required
Lenders), to the Administrative Agent with respect to each parcel of real
property owned or held by the Loan Parties, Completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance) duly executed by each Loan Party relating
thereto and if such Mortgaged Property is located in a special flood hazard
area, evidence of flood insurance as required by this Agreement, title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports, each in scope, form and substance reasonably satisfactory to the
Administrative Agent (acting at the written direction of the Required Lenders);
provided that to the extent that any Loan Party shall have otherwise received
any of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.

 

(e)                                  At any time upon reasonable written request
of the Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent (acting at the written direction of the Required Lenders) may deem
necessary or desirable in obtaining the full benefits of, or (as applicable) in
perfecting and preserving the Liens of, such guaranties, Mortgages, supplements
to the Security Agreement, intellectual property security agreements and other
security and pledge agreements.

 

(f)                                   All deadlines in this Section 6.12 shall
be considered extended to the extent agreed to by the Administrative Agent
(acting at the written direction of the Required Lenders), and all requests
referred to herein shall be deemed made to the extent made in writing in a
notice delivered to the Borrower.

 

6.13                        Compliance with Environmental Laws. Comply, and
cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and

 

97

--------------------------------------------------------------------------------



 

undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided that neither the Borrower
nor any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

 

6.14                        Further Assurances. Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(i) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (A) carry out more effectively the purposes of the Loan Documents,
(B) to the fullest extent permitted by applicable Law, subject any Collateral to
the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (C) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder, and (D) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party.

 

6.15                        Cash Management Systems. All deposit and securities
accounts of the Loan Parties shall be Controlled Accounts, other than Excluded
Deposit Accounts; provided, that the account control agreements with respect to
the Controlled Accounts as of the Closing Date shall be executed no later than
thirty days after the Closing Date (or such later date as may be agreed in
writing by the Administrative Agent (acting at the direction of the Structuring
Advisor). The Loan Parties shall deposit all receivables, securities, cash and
Cash Equivalents (other than amounts permitted to be deposited in Excluded
Deposit Accounts) into a Controlled Account. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall, at the
written request of, or may, with the written consent of, the Required Lenders,
in connection with the exercise of remedies provided for in Section 8.02, cause
all deposits in such Controlled Accounts to be transferred to an account
designated by the Administrative Agent (at the direction of the Structuring
Advisor) on each Business Day and applied to repay the outstanding Obligations
in accordance with Section 8.03. The cash management system of the Loan Parties
shall be otherwise maintained in a manner reasonably satisfactory to the
Administrative Agent (at the direction of the Structuring Advisor), it being
agreed that the Borrower’s existing arrangements with JPMorgan Chase Bank, N.A.,
JPMorgan Chase Bank, N.A. — Toronto Branch, The Bank of New York Mellon, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, U.S. Bank National Association, and
Bank of America, N.A. are acceptable to the Required Lenders.

 

6.16                        Compliance with Terms of Leaseholds. Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which the Borrower or any of its Subsidiaries is a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled, and
cause each of its Subsidiaries to do so, except, in any case, where the failure
to do so, either individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect.

 

98

--------------------------------------------------------------------------------



 

6.17                        Material Contracts. Perform and observe all the
terms and provisions of each Material Contract to be performed or observed by
it, maintain each such Material Contract in full force and effect, enforce each
such Material Contract in accordance with its terms, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

6.18                        Financing Statements. From and after the Closing
Date, the Borrower will continue to (i) make all filings in all necessary
jurisdictions in accordance with applicable provisions of the UCC as in effect
in such jurisdictions (including but not limited to filings of financing
statements, together with all necessary amendments and continuations thereof,
identifying the seller of such Monitoring Contracts and identifying the
applicable Loan Party as the buyer) as may be required in connection with the
sale of Monitoring Contracts to the Borrower under Approved Alarm Purchase
Agreements and (ii) conduct lien searches in all appropriate jurisdictions in
order to confirm that it acquires all such Monitoring Contracts free and clear
of any Lien of record. The Borrower hereby irrevocably authorizes the
Administrative Agent, for the benefit of the Lenders, at any time after the
occurrence and during the continuance of an Event of Default, to file in any
filing office in any appropriate UCC jurisdiction one or more amendments,
continuations, assignments or other documents for the purpose of assigning to
the Administrative Agent, for the benefit of the Loan Parties, the Borrower’s
security interests evidenced by any and all financing statements filed by the
Borrower or any other Person in connection with the sale to the Borrower of
Monitoring Contracts under Approved Alarm Purchase Agreements, in each case,
without the signature or further action or consent of the Borrower.

 

6.19                        Review of Approved Alarm Purchase Agreements. From
time to time the Borrower shall permit the Structuring Advisor to review
samples, selected by the Structuring Advisor, of the Borrower’s purchase
agreements relating to purchases of Monitoring Contracts that the Borrower has
deemed to constitute Approved Alarm Purchase Agreements.

 

6.20                        Monitoring Contract Documents. All newly acquired
Monitoring Contract Documents to which any Loan Party is a party acquired after
the Closing Date shall be electronic contracts or reasonably promptly scanned
for electronic back-up upon acquisition. The Loan Parties shall cause all
original Monitoring Contract Documents to be filed and stored at Iron Mountain
or One Safe Place or with another archiving company acceptable to the
Administrative Agent (at the direction of the Structuring Advisor). The Borrower
shall use commercially reasonable efforts to deliver within 60 days of the
Closing Date executed copies of access agreements with Iron Mountain, DocuSign
and any other party that stores the Monitoring Contracts of the Loan Parties
permitting the Administrative Agent (acting at the direction of the Structuring
Advisor) to access and review the Monitoring Contracts.

 

6.21                        Redesignation. The Borrower shall notify the
Administrative Agent of any Mortgaged Property that is, or becomes, a Flood
Hazard Property.

 

6.22                        Lender Calls and Meetings. Upon the written request
of the Administrative Agent (acting at the direction of the Required Lenders),
on dates and at times to be mutually agreed upon by the Borrower and the
Administrative Agent (acting at the direction of the Required Lenders) (but, in
any event, no earlier than the Business Day following the delivery of annual or
quarterly financial statements pursuant to Sections 6.01(a) and 6.01(b)(i), as
applicable, for the relevant fiscal quarter or year) (a) following the end of
each fiscal quarter, commencing with the first full quarter ending after the
Closing Date, holding a conference call with all Lenders who choose to attend
such conference call, during which conference call the Borrower shall discuss
the year-to-date financial conditions and results of operations

 

99

--------------------------------------------------------------------------------



 

for such fiscal quarter or year of the Loan Parties and (b) following the end of
each fiscal year, commencing with the fiscal year ending on December 31, 2019,
holding a meeting with all Lenders who choose to attend such meeting, during
which meeting the Borrower shall discuss the financial conditions and results of
operations for such fiscal year of the Loan Parties.

 

6.23                        Post-Closing Obligations. The Loan Parties shall
complete each of the post-closing obligations and/or provide to the
Administrative Agent each of the documents, instruments, agreements and
information listed on Schedule 6.23 attached hereto on or before the date set
forth for each such item thereon (or such later date as determined by the
Administrative Agent (acting at the written direction of the Structuring
Advisor)), each of which shall be completed or provided in form and substance
reasonably satisfactory to the Administrative Agent (acting at the written
direction of the Structuring Advisor).

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent or indemnification obligations not then due)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (except to the extent cash collateralized or backstopped, in
each case, in a manner agreed to by the Borrower and the applicable L/C Issuer
or as to which other arrangements reasonably satisfactory to the applicable L/C
Issuer shall have been made), each Loan Party shall not, nor shall it permit any
Subsidiary to, directly or indirectly following the Closing Date:

 

7.01                        Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following (collectively, “Permitted Liens”):

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing as of the Closing Date and
listed on Schedule 5.08(b) hereto and any renewals or extensions thereof;
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 7.02(e), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(e);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

100

--------------------------------------------------------------------------------



 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which do not materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.02(g); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(j)                                    Liens arising by virtue of any statutory
or common law provisions with respect to deposit accounts;

 

(k)                                 Liens on property of a Person existing at
the time such Person is merged into or consolidated with any Subsidiary of the
Borrower or becomes a Subsidiary of the Borrower; provided that such Liens were
not created in contemplation of such merger, consolidation or Investment and do
not extend to any assets other than those of the Person merged into or
consolidated with such Subsidiary or acquired by the Borrower or such
Subsidiary, and the applicable Indebtedness secured by such Lien is permitted
under Section 7.02(i);

 

(l)                                     Liens securing other obligations not
exceeding $5,000,000 at any time outstanding;

 

(m)                             Liens on Monitoring Contracts acquired from new
Approved Alarm Dealers that secure residual contingent obligations to previous
buyers of Monitoring Contracts from such Approved Alarm Dealers that will be
terminated in the ordinary course of business; provided that, upon each such
acquisition, the percentage of the Loan Parties’ Monitoring Contracts subject to
such Liens shall not exceed 5% of all of the Loan Parties’ Monitoring Contracts;

 

(n)                                 Liens on assets pursuant to merger
agreements, stock or assets purchase agreements and similar agreements in
respect of the Disposition of such assets; provided that such Disposition is not
prohibited under this Agreement;

 

(o)                                 Liens represented by the escrow of cash or
cash equivalents, holdbacks or similar obligations under any agreement of the
Borrower or a Subsidiary to acquire, or pursuant to any such agreement to
acquire, any property or assets; provided such acquisition is not prohibited
under this Agreement;

 

101

--------------------------------------------------------------------------------



 

(p)                                 Liens securing any Refinancings of
Indebtedness expressly permitted under Section 7.02(g) and Section 7.02(i) to
the extent such Liens do not extend to property not securing, and do not have
greater priority than the Liens securing, the original Indebtedness;

 

(q)                                 any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease, sublease, license or
sublicense entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business and covering only the assets so leased or licensed;

 

(r)                                    Liens on insurance policies and proceeds
thereof securing the financing of the premiums with respect thereto;

 

(s)                                   Liens on cash or cash equivalents used to
defease or satisfy and discharge Indebtedness permitted under Section 7.02; and

 

(t)                                    Liens securing Indebtedness permitted
under Section 7.02(l); provided that such Liens shall be subject to an
Acceptable Intercreditor Agreement.

 

7.02                        Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 obligations (contingent or otherwise)
existing or arising under any Swap Contract; provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with fluctuations in interest
rates or foreign exchange rates or other risks and not for any speculative
purpose; provided, further, that the notional amount under such Swap Contracts
shall not at any time exceed 80% of the principal amount of an aggregate amount
equal to the sum of the Obligations and the Takeback Indebtedness (including, in
each case, any Permitted Refinancing Indebtedness incurred in connection with a
Refinancing thereof) outstanding at such time;

 

(b)                                 Indebtedness of the Borrower or a Subsidiary
of the Borrower owed to the Borrower or a wholly-owned (directly or indirectly)
Subsidiary of the Borrower to the extent such Investment is permitted by
Section 7.03; provided that (x) all such Indebtedness of any Loan Party owed to
any Subsidiary that is not a Loan Party must be expressly subordinated to the
Obligations of such Loan Party (in the case of any such Indebtedness in excess
of $1,000,000 in the aggregate at any one time outstanding; on terms reasonably
acceptable to the Administrative Agent (acting at the written direction of the
Required Lenders)) and (y) all such Indebtedness made by a Loan Party to the
extent evidenced by a promissory note shall be pledged to the Administrative
Agent to the extent required pursuant to the terms of the Loan Documents;

 

(c)                                  Indebtedness under the Loan Documents;

 

(d)                                 Unsecured Indebtedness and unsecured
Subordinated Indebtedness; provided that, after giving effect to the incurrence
of the Indebtedness pursuant to this clause (d), the Consolidated Total Leverage
Ratio shall not be greater than the Specified Ratio; provided, further, that
Indebtedness incurred under this clause (d) shall not be subject to any
mandatory prepayment or redemption provisions or rights, except any such
provision or rights that apply solely after the Loans and all other Obligations
(other than contingent obligations for which no claim has been asserted) have
been paid in full and the Commitments have been terminated and all outstanding
Letters of Credit are terminated (unless the Outstanding Amount of the L/C

 

102

--------------------------------------------------------------------------------



 

Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer), in each case, pursuant to and in accordance with the terms of this
Agreement;

 

(e)                                  Indebtedness outstanding on the Closing
Date and listed on Schedule 7.02 thereto and any Permitted Refinancing
Indebtedness incurred in connection with a Refinancing thereof;

 

(f)                                   Guarantees of the Borrower or any
Guarantor in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any other Guarantor and Guarantees of any Subsidiary of the Borrower
(other than a Loan Party) in respect of Indebtedness otherwise permitted
hereunder of the Borrower or any of its Subsidiaries;

 

(g)                                  Indebtedness in respect of Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets and any Refinancing thereof within the limitations set forth in
Section 7.01(i); provided that the aggregate principal amount of all such
Indebtedness at any one time outstanding shall not exceed $10,000,000;

 

(h)                                 [reserved];

 

(i)                                     Indebtedness of any Person that becomes
a Subsidiary of the Borrower after the date hereof in accordance with the terms
of Section 7.03(g), which Indebtedness is existing at the time such Person
becomes a Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower) and any
Refinancing thereof; provided that the aggregate amount of all such Indebtedness
at any one time outstanding shall not exceed $10,000,000;

 

(j)                                    other unsecured Indebtedness in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding;

 

(k)                                 other Indebtedness in an aggregate principal
amount not to exceed $1,000,000 at any time outstanding;

 

(l)                                     Takeback Indebtedness and Permitted
Refinancing Indebtedness incurred pursuant to Refinancings thereof;

 

(m)                             obligations in respect of performance, bid,
customs, government, appeal and surety bonds, performance and completion
guaranties and similar obligations provided by the Borrower or any of its
Subsidiaries, in each case in the ordinary course of business; and

 

(n)                                 Indebtedness owing to any insurance company
in connection with the financing of any insurance premiums permitted by such
insurance company in the ordinary course of business and consistent with past
practices of the Borrower and its Subsidiaries.

 

7.03                        Investments. Make or hold any Investments or acquire
any Monitoring Contract, except:

 

(a)                                 Investments held by the Borrower and its
Subsidiaries in the form of Cash Equivalents;

 

103

--------------------------------------------------------------------------------



 

(b)                                 advances to officers, directors and
employees of the Borrower and Subsidiaries in an aggregate amount not to exceed
$1,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(c)                                  (i) Investments by the Borrower and its
Subsidiaries in their respective Subsidiaries outstanding as of the Closing
Date, (ii) additional Investments by the Borrower and its Subsidiaries in Loan
Parties, and (iii) additional Investments by Subsidiaries of the Borrower that
are not Loan Parties in other Subsidiaries that are not Loan Parties;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.02;

 

(f)                                   Investments existing as of the Closing
Date (other than those referred to in Section 7.03(c)(i)) and set forth on
Schedule 5.08(e) hereto;

 

(g)                                  acquisitions of any direct or indirect
Equity Interests of, or assets that constitute a business unit or all or a
substantial part of the business of, an Approved Alarm Dealer, a substantial
portion of the value of which acquired business or business unit consists of
assets other than Monitoring Contracts or portfolios of Monitoring Contracts (in
each case, a “Permitted Acquisition”); provided that at least five (5) Business
Days prior to the date on which any such acquisition is to be consummated (or
such shorter period as the Administrative Agent (acting at the written direction
of the Required Lenders) may accept), the Borrower has delivered to the
Administrative Agent (x) a description of the proposed acquisition, (y) to the
extent available, a due diligence package (including other customary third party
reports that are permitted to be shared) and (z) to the extent available, a
quality of earnings report; provided, further, that at the time of such
Permitted Acquisition and after giving effect thereto, (i) no Default or Event
of Default has occurred and is continuing, (ii) pro forma Liquidity is at least
$25,000,000 and (iii) the Consolidated Total Leverage Ratio, calculated on a pro
forma basis with respect to such any such acquisition, shall not be greater than
the Specified Ratio;

 

(h)                                 (i) acquisitions of Monitoring Contracts
pursuant to an Approved Alarm Purchase Agreement or (ii) acquisitions of
portfolios of Monitoring Contracts (in each case, a “Permitted Portfolio
Purchase”) so long as (x) the Aggregate Purchase Price for each such Permitted
Portfolio Purchase does not exceed $50,000,000 in the aggregate in any fiscal
year of the Borrower, (y) no Default or Event of Default has occurred and is
continuing and (z) at the time of such Permitted Portfolio Purchase and after
giving effect thereto, pro forma Liquidity is at least $25,000,000;

 

(i)                                     loans to Approved Alarm Dealers in an
amount not to exceed $15,000,000 at any time outstanding;

 

(j)                                    Investments in Swap Contracts permitted
by Section 7.02; and

 

104

--------------------------------------------------------------------------------



 

(k)                                 other Investments not exceeding $5,000,000
in the aggregate in any fiscal year of the Borrower.

 

7.04                        Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions and including by way of a
Division/Series Transaction) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists or would result therefrom:

 

(a)                                 any Subsidiary may merge with (i) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries; provided, further, that when
any Loan Party is merging with another Subsidiary that is not a Loan Party, such
Loan Party shall be the continuing or surviving Person;

 

(b)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;

 

(c)                                  any Subsidiary that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary that is not a Loan
Party or (ii) to a Loan Party;

 

(d)                                 in connection with any acquisition permitted
under Section 7.03, any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided that (i) the Person surviving such merger shall be a
Subsidiary of the Borrower and (ii) in the case of any such merger to which any
Loan Party is a party (other than the Borrower), the surviving Person shall be
or become a Loan Party;

 

(e)                                  any Subsidiary of the Borrower may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving Person, and (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, the
surviving Person shall be or become a Loan Party or the resulting Disposition is
permitted by Section 7.05(g); and

 

(f)                                   on the Closing Date, Ascent Capital
Group, Inc. may merge with the Borrower; provided that the Borrower shall be the
continuing or surviving Person.

 

7.05                        Dispositions. Make any Disposition except:

 

(a)                                 Dispositions of obsolete or worn out
property or property no longer used or useful in the business, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)                                 Dispositions of inventory and other property
in the ordinary course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the

 

105

--------------------------------------------------------------------------------



 

proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to a wholly-owned Subsidiary of the Borrower; provided that
if the transferor of such property is a Guarantor, the transferee thereof must
either be the Borrower or a Guarantor;

 

(e)                                  Dispositions permitted by Sections 7.01,
7.03, 7.04 and 7.06;

 

(f)                                   non-exclusive licenses of IP Rights in the
ordinary course of business and substantially consistent with past practice for
terms not exceeding five years;

 

(g)                                  Dispositions by the Borrower and its
Subsidiaries not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Default or Event of Default shall exist
or would result from such Disposition and (ii) the purchase price for such asset
shall be paid to the Borrower or such Subsidiary at least 75% in cash and the
Net Cash Proceeds thereof are used in accordance with Section 2.04(b)(ii); and

 

(h)                                 Dispositions of delinquent accounts
receivable or delinquent notes receivable arising in the ordinary course of
business to the extent reasonably necessary in order to prevent or limit loss,
provided that the Net Cash Proceeds thereof do not exceed $3,500,000 in any
fiscal year of the Borrower;

 

provided that any Disposition pursuant to Sections 7.05(a), (b), (c), (f),
(g) and (h) shall be for fair market value.

 

7.06                        Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default or Event of Default
shall have occurred and be continuing at the time of any action described below
or would result therefrom:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Borrower, any Subsidiaries of the Borrower that are Guarantors and any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

(b)                                 the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;

 

(c)                                  the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire its common Equity Interests with the
proceeds received from the substantially concurrent issue of new common Equity
Interests;

 

(d)                                 the Borrower may issue and sell its common
Equity Interests; and

 

(e)                                  the Borrower may make additional Restricted
Payments subject to satisfaction of the following terms and conditions at the
time of, and after giving effect to, any such Restricted

 

106

--------------------------------------------------------------------------------



 

Payments: (i) no Default or Event of Default has occurred and is continuing,
(ii) Liquidity is no less than $50,000,000 on a pro forma basis after giving
effect to such Restricted Payment, (iii) the Consolidated Total Leverage Ratio,
calculated on a pro forma basis with respect to such any such Restricted
Payment, shall not be greater than the Specified Ratio and (iv) the maximum
amount of Restricted Payments that may be made pursuant to this clause (e) shall
not exceed, when combined with payments described in Section 7.18(c),
$15,000,000 in the aggregate in any fiscal year.

 

7.07                        Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Subsidiaries on the Closing Date or any business
substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates. Enter into any
transaction of any kind after the Closing Date (other than as permitted by
Section 7.03 or Section 7.06) with any Affiliate of the Borrower other than
(a) on fair and reasonable terms substantially as favorable or no less favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, (b) transactions between the Borrower and a
Guarantor, between Guarantors or between Subsidiaries that are not Guarantors,
(c) overhead arrangements among the Borrower and its Subsidiaries that are
allocated fairly and reasonably and consistent with historical practice, (d) the
merger of Ascent Capital Group, Inc. with the Borrower on the Closing Date and
(e) other transactions consented to by the Administrative Agent (at the
direction of the Structuring Advisor).

 

7.09                        Burdensome Agreements. Enter into or permit to exist
any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
or make advances to the Borrower or any Guarantor, except pursuant to any
agreement in effect (A) on the Closing Date and set forth on Schedule 7.09
hereto and Contractual Obligations that are not materially more restrictive with
respect to such limits or (B) at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, (ii) of any
Guarantor to Guarantee the Indebtedness of the Borrower or (iii) of the Borrower
or any Guarantor to create, incur, assume or suffer to exist Liens on property
of such Person; provided that clauses (i) and (iii) shall not prohibit any
negative pledge or transfer restriction incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.02(g) or Section 7.02(i) solely
to the extent any such negative pledge or transfer restriction relates to the
property financed by or the subject of such Indebtedness and clauses (i),
(ii) and (iii) shall not apply to customary restrictions and conditions
contained in agreements relating to the assignment of such agreement or the
transfer of all or substantially all the assets of a Subsidiary or the transfer
of Equity Interests of a Subsidiary or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.

 

7.10                        Use of Proceeds. Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose.

 

107

--------------------------------------------------------------------------------



 

7.11                        Liquidity. Permit Liquidity to, at any time, to be
less than $25,000,000.

 

7.12                        [Reserved].

 

7.13                        Amendments to Organization Documents. Amend any of
its Organization Documents, except to the extent such amendment would not be
materially adverse to the interests of the Lenders.

 

7.14                        Accounting Changes. Make any change in
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) fiscal year.

 

7.15                        Amendments to Material Contracts and Other
Agreements. Assume, reject, amend, restate, supplement or otherwise modify, or
breach, cancel or otherwise terminate (or, as relevant, repay or prepay in its
entirety) any Material Contract, in each case, except to the extent such
assumption, rejection, amendment, restatement, supplement, modification, breach,
cancellation, termination, repayment or prepayment would not be materially
adverse to the interests of the Administrative Agent, the Structuring Advisor
and the Lenders.

 

7.16                        Central Stations. Contract with any Person (other
than another Loan Party or a Subsidiary) acting as the primary servicer or
central station with respect to Monitoring Contracts other than an Approved
Central Station; provided that (x) for six (6) months following the consummation
of an acquisition of a Person (or such longer period as agreed to by the
Administrative Agent (at the direction of the Structuring Advisor in its sole
discretion)), assets or Monitoring Contracts permitted under Section 7.03(g) or
(y) three (3) months following the consummation of an acquisition of any
Monitoring Contracts permitted under Section 7.03(h) (or such longer period as
agreed to by the Administrative Agent (at the direction of the Structuring
Advisor in its sole discretion)), in either case, the Loan Parties may continue
to contract with a primary servicer or central station other than an Approved
Central Station with respect to such acquired Monitoring Contracts, but shall
comply with the requirements of the definition of Approved Central Station not
later than the conclusion of the applicable periods set forth in clauses (x) and
(y) above (including the execution and delivery to the Administrative Agent of
an Assignment and Modification Agreement).

 

7.17                        Alarm Licenses. Have any alarm license suspended for
more than three (3) consecutive Business Days, except to the extent such
suspension would not reasonably be expected to have a Material Adverse Effect.

 

7.18                        Prepayments. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the stated maturity or other scheduled payment date
of any Indebtedness, or make any other payment of any Indebtedness (except the
Obligations) other than:

 

(a)                                 with respect to Indebtedness permitted to be
incurred pursuant to Section 7.02, (i) payments of regularly scheduled principal
and interest thereon; (ii) mandatory prepayments of principal, premium and
interest on such Indebtedness (provided that, subject to the Intercreditor
Agreement, mandatory prepayments under the Takeback Loan Agreement shall only be
made with Declined Proceeds); (iii) payments of fees, expenses and
indemnification obligations thereon, in each case, in accordance with the terms
of such Indebtedness; and (iv) with respect to any Indebtedness owed from one
Loan Party to another Loan Party, prepayments and repayments of such
Indebtedness as well as any of the payments described in the foregoing
subclauses of this clause (a);

 

108

--------------------------------------------------------------------------------



 

(b)                                 other payments in respect of (i) Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets acquired and incurred pursuant to Section 7.02(i) and (ii) any
Indebtedness incurred pursuant to Sections 7.02(a), 7.02(g), 7.02(m) and
7.02(n);

 

(c)                                  optional prepayments of any Indebtedness
permitted to be incurred pursuant to Section 7.02; provided that, other than
optional prepayments made with the proceeds of the issuance of Qualified Equity
Interests of the Borrower, such optional prepayments shall be subject to (i) no
Default or Event of Default existing or resulting therefrom, (ii) the
Consolidated Total Leverage Ratio, calculated on a pro forma basis with respect
to such any such prepayments, shall not be greater than the Specified Ratio and
(iii) immediately before and immediately after giving effect to any such
prepayment, pro forma Liquidity of no less than $25,000,000; provided that the
amounts described in this clause (c) shall not, when combined with Restricted
Payments permitted to be made under Section 7.06(e), exceed $15,000,000 in the
aggregate in any fiscal year; and

 

(d)                                 (i) the conversion or exchange of any
Indebtedness into or for Qualified Equity Interests of the Borrower and (ii) any
Refinancing explicitly permitted by Section 7.02; provided that such prepayments
shall not include any optional prepayments that would reduce the principal
amount of the relevant Refinanced Indebtedness prior to, during or with respect
to such Refinancing (which shall not prohibit, for the avoidance of doubt, any
Refinancing at a discount to par).

 

7.19                        Assignability of Monitoring Contracts. Enter into or
acquire any Monitoring Contract for which the services provided thereunder are
not freely assignable or transferrable to a third party; provided that that the
foregoing restriction shall not apply to (i) Monitoring Contracts generated
under the Master Sales and Services Agreement, dated as of July 14, 2017,
between the Company and Nest Labs, Inc. (as amended, restated, amended and
restated, replaced (with Nest Labs, Inc. or any other affiliate of Alphabet
Inc.), supplemented or otherwise modified from time to time, the “Nest
Agreement”) and (ii) Monitoring Contracts (excluding Monitoring Contracts
generated under the Nest Agreement) that represent, in the aggregate, less than
5% of the Eligible RMR.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default. Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment. The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three (3) Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five (5) days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants. The Borrower fails to
perform or observe any term, covenant or agreement contained in (A) any of
Section 6.02(b), 6.03, 6.05 (with respect to the Borrower), 6.10, 6.11, 6.12,
6.15 or Article VII; or (B) any of Section 6.01 or 6.02 (other than 6.02(b)) and
such failure continues for 10 days after the earlier of (x) actual knowledge
thereof by any Responsible Officer or (y) receipt by the Borrower of a Notice of
Default with respect thereto; or

 

109

--------------------------------------------------------------------------------



 

(c)                                  Other Defaults. Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document required to be
performed or observed by it, and such failure continues for 30 days after the
earlier of (x) actual knowledge thereof by any Responsible Officer or
(y) receipt by the Borrower of a Notice of Default with respect thereto; or

 

(d)                                 Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(e)                                  Cross-Default.

 

(i)                         Any Loan Party (A) fails to make any payment when
due beyond any grace period applicable thereto (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness (other than the Obligations, the Takeback Indebtedness and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including the face amount of any undrawn letters of credit issued thereunder)
of more than $40,000,000 or (B) fails to observe or perform any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the
holder(s) or any beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder(s) or beneficiary or beneficiaries) to cause,
with the expiry of any grace period and the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or

 

(ii)                      any Loan Party or any Subsidiary thereof fails to
observe or perform any agreement or condition relating to the Takeback
Indebtedness beyond any grace period applicable thereto; provided that, to the
extent that an event of default occurs with respect to any Takeback Indebtedness
solely as a result of a failure to comply with any financial covenant
thereunder, such event of default shall only result in an Event of Default
hereunder if, after expiry of any applicable grace period contained in such
Takeback Indebtedness, such event of default under such Takeback Indebtedness
continues for more than 30 consecutive days and the holder(s) or any beneficiary
or beneficiaries of such Takeback Indebtedness (or a trustee or agent on behalf
of such holder(s) or beneficiary or beneficiaries) have not waived or entered
into any forbearance with respect to the same; or

 

(iii)                   there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) and the Swap
Termination Value owed by any Loan Party or any Subsidiary as a result thereof
is greater than $40,000,000;

 

(f)                                   Insolvency Proceedings, Etc. Any Loan
Party or any Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an

 

110

--------------------------------------------------------------------------------



 

assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. (i) Any
Loan Party becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments. There is entered against any Loan
Party (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $40,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in each case of
clauses (i) and (ii), (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)                                     ERISA. (i) An ERISA Event occurs with
respect to a Pension Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan or the PBGC in an aggregate amount that would result in a Material Adverse
Effect, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount that would result in a Material
Adverse Effect; or

 

(j)                                    Invalidity of Loan Documents. Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason (other than as expressly permitted hereunder or thereunder, or as
a result if the satisfaction in full of all the Obligations, or any action or
failure to act on the part of Agent or any Lender), ceases to be in full force
and effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

 

(k)                                 Change of Control. There occurs any Change
of Control; or

 

(l)                                     Collateral Documents. Any Collateral
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid and perfected first priority Lien (subject to Permitted Liens)
on a material portion of the Collateral purported to be covered thereby, except
in

 

111

--------------------------------------------------------------------------------



 

connection with any transaction permitted under the Loan Documents (including
any release of any Lien on any Collateral in connection therewith); or

 

(m)                             Subordination. (i) The subordination provisions
of the documents evidencing or governing any Subordinated Indebtedness (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; (ii) the Borrower or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable Subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions; (iii) any Loan
Party shall, or shall permit any of its Subsidiaries to amend, modify or change
in any manner any term or condition of any Subordinated Indebtedness, except as
not prohibited by the Subordination Provisions applicable thereto; (iv) any of
the Obligations for any reason shall cease to be “Senior Indebtedness” or
“Designated Senior Indebtedness” (or any comparable terms) under the
Subordination Provisions; (v) any indebtedness other than the Obligations, the
Takeback Indebtedness, Indebtedness (other than Subordinated Indebtedness)
permitted by Section 7.02(d) or any Permitted Refinancing Indebtedness thereof
shall constitute “Designated Senior Indebtedness” (or any comparable term) under
the Subordination Provisions; or (vi) any holder of Subordinated Indebtedness
shall fail to perform or comply with any of the Subordination Provisions; or

 

(n)                                 Interruption of Service. (i) any Loan Party
or any of Subsidiary of a Loan Party is enjoined, restrained or in any way
prevented by an order of any court or any Governmental Authority from conducting
all or any material part of its business for more than fifteen days; (ii) any
Loan Party or any of Subsidiary of a Loan Party is not able to provide a
material portion of its subscribers with central monitoring services for a
period of five (5) Business Days; or (iii) any material portion of such
subscribers are not able, due to an act of God, to receive central monitoring
services for a period of five (5) Business Days, in each case of clauses
(ii) and (iii), to the extent such inability could reasonably be expected to
have a Material Adverse Effect.

 

8.02                        Remedies upon Event of Default. If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount thereof); and

 

112

--------------------------------------------------------------------------------



 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received by the Administrative Agent on account of the Obligations
shall, subject to the provisions of Sections 2.13 and 2.14, be applied by the
Administrative Agent as follows:

 

(i)                         FIRST, to payment of all amounts owing to and all
costs and expenses incurred by the Administrative Agent, pursuant to the terms
of the Loan Documents or in connection with any enforcement of rights or
exercise of remedies pursuant thereto, including all court costs and the fees
and expenses of agents and legal counsel and, in each case, including all costs
and expenses incurred in enforcing its rights to obtain such payment;

 

(ii)                      SECOND, to payment of that portion of the Obligations
constituting fees or premiums, including any Prepayment Premium, and indemnities
(other than principal, interest, and Letter of Credit Fees) payable to the
holders of such Obligations (including fees, charges and disbursements of
counsel to the respective holders of such Obligations), ratably among them in
proportion to the fees or premiums, including indemnities (other than principal
and interest) described in this clause (ii) payable to them;

 

(iii)                   THIRD, to payment of that portion of the Obligations
constituting accrued and unpaid interest and Letter of Credit Fees;

 

(iv)                  FOURTH, to payment of that portion of the Obligations
constituting unpaid principal of Loans (provided that, with respect to Revolving
Credit Loans and Swingline Loans, simultaneously with such payment all
outstanding Revolving Credit Commitments shall be terminated automatically and
permanently), and Letter of Credit Borrowings;

 

(v)                     FIFTH, to Cash Collateralize that portion of the
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized pursuant to the terms hereof;

 

(vi)                  SIXTH, to all other amounts of Obligations payable to the
holders of such Obligations; and

 

(vii)               SEVENTH, after payment in full in cash of all the
Obligations, to the Borrower and the other Loan Parties or their successors or
assigns, as their interests may appear, or as a court of competent jurisdiction
may direct.

 

113

--------------------------------------------------------------------------------



 

Subject to Sections 2.03(c) and 2.13 amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit shall be applied to satisfy
drawings under such Letters of Credit as they occur.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.

 

(a)                                 Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Encina to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions. Without
limiting the generality of the foregoing, so long as it is acting at the
direction of the Required Lenders (or each Lender, to the extent required by the
Loan Documents, including Section 10.01), the Administrative Agent is hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and any rights of the Secured Parties with respect
thereto as contemplated by and in accordance with the provisions of this
Agreement and the other Loan Documents. In performing its functions and duties
hereunder, the Administrative Agent shall act solely as an agent of the Lenders
and the other Secured Parties and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for any Loan Party or any of their respective Subsidiaries. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders and the
L/C Issuer hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02                        Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity as a Lender. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other

 

114

--------------------------------------------------------------------------------



 

advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03                        Exculpatory Provisions. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

(d)                                 shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them);

 

(e)                                  shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions. 
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or participant or prospective Lender or participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of the Loans, or disclosure of confidential
information, to any Disqualified Institution; and

 

(f)                                   the Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of

 

115

--------------------------------------------------------------------------------



 

competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given in
writing to the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Each party to this Agreement acknowledges and agrees that the Administrative
Agent may from time to time use one or more outside service providers for the
tracking of all UCC financing statements (and/or other collateral related
filings and registrations from time to time) required to be filed or recorded
pursuant to the Loan Documents and the notification to the Administrative Agent,
of, among other things, the upcoming lapse or expiration thereof, and that each
of such service providers will be deemed to be acting at the request and on
behalf of Borrower and the other Loan Parties. The Administrative Agent shall
not be liable for any action taken or not taken by any such service provider.
Neither the Administrative Agent nor any of its officers, partners, directors,
employees or agents shall be liable to the Lenders for any action taken or
omitted by the Administrative Agent under or in connection with any of the Loan
Documents.

 

9.04                        Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory,
indemnification and other provisions of this Article and Sections 3.01 and 10.04
shall apply to any such sub-agent and to the Related Parties of the
Administrative

 

116

--------------------------------------------------------------------------------



 

Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrower, to appoint a successor, which shall
be a bank or financial institution with an office in the United States, or an
Affiliate of any such bank or financial institution with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above with the consent
of the Borrower. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, with the consent of the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor

 

117

--------------------------------------------------------------------------------



 

unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as the Administrative Agent
to act in any capacity hereunder or under the other Loan Documents, including
(a) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

 

(d)                                 Any resignation by Encina as Administrative
Agent pursuant to this Section shall also constitute its resignation as L/C
Issuer. If Encina resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). Upon the appointment by the
Borrower of a successor L/C Issuer hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, (b) the retiring L/C Issuer shall be discharged from all of
its respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Encina to effectively
assume the obligations of Encina with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        [Reserved].

 

9.09                        Administrative Agent May File Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the

 

118

--------------------------------------------------------------------------------



 

reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.08, 3.01 and 10.04)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
3.01 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10                        Collateral and Guaranty Matters. Each of the Lenders
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty Agreement if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will (and each Lender hereby irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably

 

119

--------------------------------------------------------------------------------



 

request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty Agreement, in each case in accordance with the terms of the
Loan Documents and this Section 9.10; provided that, prior to any such release
or subordination (other than in connection with a release upon payment in full
of all Obligations (other than contingent indemnification obligations not yet
accrued and payable) or taken at the written direction of the Required Lenders),
the Borrower shall deliver to the Administrative Agent a certificate executed by
a Responsible Officer of the Borrower certifying that the applicable transaction
giving rise to such release or subordination is permitted under the Loan
Documents (and the Secured Parties hereby authorize and direct the
Administrative Agent to conclusively rely on such certificate as evidence that
the applicable transaction is permitted under the Loan Documents in performing
its obligations under this sentence).

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

Each Lender hereby authorizes the Administrative Agent to enter into
subordination agreements with providers of subordinated Indebtedness to the
Borrower and its Subsidiaries permitted hereby, as attorney-in-fact on behalf of
such Lender and agrees that by the acceptance of the benefits of any such
subordination agreements, each Lender (including any Lender which becomes such
by assignment pursuant to Section 10.06 after the Closing Date) shall be bound
by the terms and provisions of any such subordination agreements and shall
comply (and cause any Affiliate thereof which is the holder of any “Senior
Indebtedness” (or similar term as defined therein) to comply) with such terms
and provisions. The foregoing agreement shall inure to the benefit of all
“Senior Creditors” (or similar term as defined therein) under any such
subordination agreement.

 

ARTICLE X
MISCELLANEOUS

 

10.01                 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Loan Parties, and acknowledged by
the Administrative Agent (which acknowledgment will not be unreasonably
withheld, conditioned or delayed), and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01, or, in the case of the initial Credit Extension, Section 4.02,
without the written consent of each Lender;

 

(b)                                 waive any condition set forth in
Section 4.02 as to any Credit Extension under a particular Facility without the
written consent of the Required Class Lenders (but without the necessity of
obtaining the prior written consent of the Required Lenders);

 

(c)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender directly and adversely affected thereby;

 

120

--------------------------------------------------------------------------------



 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (except that, for the avoidance of
doubt, mandatory prepayments pursuant to Section 2.04 (except for mandatory
prepayments pursuant to Sections 2.04(b)(v) and 2.04(b)(vi), postponements for
which shall be subject to clause (j) below) may be postponed, extended, delayed,
reduced, waived or modified with the consent of the Required Lenders) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iii) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to such amount; provided that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(f)                                   change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments or the order of payments required
thereby without the written consent of each Lender (ii) the order of application
of any reduction in the Commitments or any prepayment of Loans among the
Facilities from the application thereof set forth in the applicable provisions
of Section 2.04(b), or 2.05(b), respectively, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
each such affected Lender or (iii) the application or order of payments
provisions, including any turnover provisions, in the Intercreditor Agreement
without the written consent of each affected Lender;

 

(g)                                  change (i) any provision of this
Section 10.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 10.01(g)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders”, “Required Term Lenders” or “Required
Class Lenders” without the written consent of each Lender under the applicable
Facility (but without the necessity of obtaining the prior written consent of
the Required Lenders);

 

(h)                                 release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(i)                                     release all or substantially all of the
value of the Guaranty Agreement, without the written consent of each Lender,
except to the extent the release of any Subsidiary from the Guaranty Agreement
is permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent);

 

(j)                                    amend, modify or otherwise change or
waive any provision of (i) in Section 1.01, the definitions of “Borrowing Base”
or “Line Cap,” (ii) Section 2.01(b), (iii) the last sentence of Section 2.04(a),
(iv) Section 2.04(b)(v), (v) Section 2.04(b)(vi), (vi) Section 2.04(b)(vii)(B),
(vii) Section 2.05(b)(v), (viii) Section 6.02(b) or (ix) with respect to
delivery of the Borrowing

 

121

--------------------------------------------------------------------------------



 

Base Certificate, Section 8.01(b)(A), in each case without the consents of the
Required Revolving Lenders and the Required Lenders; or

 

(k)                                 impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder or adversely affect the rights of any Lender under a
Facility in respect of the Collateral hereunder in a manner different than such
amendment affects any Lenders under another Facility without the written consent
of (i) if such Facility is a Term Facility, the Required Term Lenders and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

 

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by (x) the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it,
or (y) the Swingline Lender, affect the rights or duties of the Swingline Lender
under this Agreement relating to any Swingline Loan made or to be made by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iii) each of the Fee Letter and the Agent Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended, without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding anything to the contrary in this Section 10.01, amendments,
waivers and other modifications to the following shall not require the consent
of the Required Lenders but shall instead require the consent of: (i) with
respect to any provision of Section 2.01(a), the Required Term Lenders,
(ii) with respect to any provision of Section 2.01(b) or Section 2.01(c), the
Required Revolving Lenders, (iii) with respect to any provisions of
Section 2.03, the L/C Issuer and the Required Revolving Lenders and (iv) with
respect to any provision of Section 4.02 applicable to Revolving Credit Loans,
the Required Revolving Lenders.

 

Notwithstanding anything to the contrary contained in this Section 10.01 or any
other provision of this Agreement or any other Loan Document, this Agreement and
any other Loan Document may be amended solely with the consent of the
Administrative Agent (acting at the direction of the Required Lenders) and the
Loan Parties without the need to obtain the consent of any other Lender if such
amendment is consummated in order (x) to correct or cure any ambiguities,
errors, omissions, mistakes, inconsistencies or defects jointly identified by
the Borrower and the Required Lenders, (y) to effect administrative changes of a
technical or immaterial nature or (z) to fix incorrect cross-references or
similar inaccuracies in this Agreement or the applicable Loan Document; provided
that, in each case, the Administrative Agent shall have notified the Lenders of
such amendment and the Required Lenders shall not have objected in writing to
such amendment within five (5) Business Days of notice thereof. The Collateral
Documents and related documents in connection with this Agreement and the other
Loan Documents may be in a form reasonably determined by the Administrative
Agent (acting at the direction of the Required Lenders) and may be, together
with this Agreement, amended, supplemented and waived

 

122

--------------------------------------------------------------------------------



 

with the consent of the Administrative Agent (acting at the direction of the
Required Lenders) at the request of the Borrower without the need to obtain the
consent of any other Lender if such amendment, supplement or waiver is delivered
in order (i) to comply with local Law or advice of local counsel, or (ii) to
cause such Collateral Documents or other documents to be consistent with this
Agreement and the other Loan Documents.

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by electronic mail or facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                  if to the Loan Parties, the Administrative Agent or the L/C
Issuer, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 hereto; and

 

(ii)               if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
L/C Issuer or the Borrower may each, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as

 

123

--------------------------------------------------------------------------------



 

described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

 

(c)                                  The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to any Loan
Party, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                                 Change of Address, Etc. Each Loan Party and
each of the Administrative Agent and the L/C Issuer may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent and the L/C Issuer. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one (1) individual at or on behalf of such Public Lender to at
all times have selected the “Private Side Information” or similar designation on
the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders. The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Committed Loan Notices and Letter of Credit Applications) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given

 

124

--------------------------------------------------------------------------------



 

by or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.12, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses. The Borrower shall pay
or reimburse the Administrative Agent and the Lenders for (i) all reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of financial and restructuring advisors and (A) one (1) firm of separate counsel
for each of the Administrative Agent, the Structuring Advisor and the Lender
Group and (B) a single firm of local counsel to the Administrative Agent, the
Structuring Advisor and the Lender Group for each applicable jurisdiction, and,
solely in the case of an actual or potential conflict of interest, one
(1) additional firm of counsel to each group of similarly situated persons taken
as a whole)) incurred by the Administrative Agent, the Arranger, the Structuring
Advisor and the Lender Group in connection with the Transactions including
(x) the preparation, negotiation, execution, delivery and (solely with respect
to the Administrative Agent) administration of this Agreement (including, but
not limited to, any costs or expenses incurred with respect to the Platform) and
the other Loan Documents and (y) solely with respect to the Lender Group (but
solely to the extent that, at the time of the relevant amendment, modification
or waiver, at least one of the Lenders which was a member of the Lender Group on
the Closing Date is a Lender hereunder immediately prior to the effectiveness of
such amendment, modification or waiver), the Administrative Agent and the
Structuring Advisor, any amendments, modifications or waivers of the

 

125

--------------------------------------------------------------------------------



 

provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of financial advisors and separate counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
(including its rights under this Section) and the other Loan Documents and
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit
(limited to (A) one (1) firm of separate counsel for each of the Administrative
Agent, the Structuring Advisor and the Lenders (B) a single firm of local
counsel to the Administrative Agent, the Structuring Advisor and the Lenders for
each applicable jurisdiction, and, solely in the case of an actual or potential
conflict of interest, one (1) additional firm of counsel to each group of
similarly situated persons taken as a whole). The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees related thereto.

 

(b)                                 Indemnification by the Borrower. The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
the Structuring Advisor, the Arranger, each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims (including brokers’ fees and any other claims of any other broker
or finder), damages, liabilities, and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than in respect of any dispute solely
among Indemnities other than any claims against an Indemnitee in its capacity or
in fulfilling its role as an administrative agent (or any sub-agent thereof) or
any similar role under any Loan Document arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto (such losses, claims, damages, liabilities, and related expenses,
“Indemnified Liabilities”); IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) other than in the case
of the Administrative Agent, any sub-agent thereof, and their respective Related
Parties acting in their capacities or in fulfilling their role as an
administrative agent (or

 

126

--------------------------------------------------------------------------------



 

any sub-agent thereof) or any similar role under any Loan Document, result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for a material breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) arising from any dispute among Indemnitees other
than as to any claims by any Person against the Administrative Agent or the L/C
Issuer in its capacity as such, or against the Structuring Advisor in its
capacity as such or against the Arranger in its capacity as such, in connection
with the Transaction and in any event not arising or resulting from any act or
omission by the Borrower or any of its affiliates, in either case as determined
by a court of competent jurisdiction by a final and nonappealable judgment.
Without limiting the provisions of Section 3.01(c), this Section 10.4(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Indemnification and Reimbursement by
Lenders. The Lenders shall indemnify upon demand the Administrative Agent (and
any sub-agent thereof) and each of their respective Related Parties (to the
extent not reimbursed by or on behalf of any Loan Party and without limiting the
obligation of any Loan Party to do so) on a pro rata basis (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s Total Credit Exposure at such time (or if such indemnity
payment is sought after the date on which the Loans have been paid in full, in
accordance with their respective Total Credit Exposures immediately prior to the
date on which the Loans are paid in full)), and hold harmless each of the
Administrative Agent (and any sub-agent thereof) and each of their respective
Related Parties from and against any and all Indemnified Liabilities incurred by
it; provided that no Lender shall be liable for the payment to the
Administrative Agent (or any sub-agent thereof) or any of their respective
Related Parties of any portion of such Indemnified Liabilities resulting from
such Person’s own gross negligence or willful misconduct as determined by the
final non-appealable judgment of a court of competent jurisdiction; provided
further that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 10.04(c). In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 10.04(c) applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. To the
extent that the Borrower for any reason fails to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Structuring Advisor, the
Arranger, the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Structuring Advisor, the Arranger or the L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Structuring Advisor, the Arranger or the L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d). Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to such Lender from any source

 

127

--------------------------------------------------------------------------------



 

against any amount due to the Administrative Agent or any of their Related
Parties under this Section 10.04(c).

 

(d)                                 Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, no party hereto shall assert and
each party hereby waives, and acknowledges that no other Person shall have, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments. All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival. The agreements in this
Section and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.05                 Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in

 

128

--------------------------------------------------------------------------------



 

accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.06(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

 

(i)                  Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and/or
the Loans at the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$1,000,000, in the case of any assignment in respect of any Term Facility,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld, conditioned or delayed).

 

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

 

(iii)            Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld, conditioned or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a

 

129

--------------------------------------------------------------------------------



 

Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; provided, further, that the Borrower
shall be deemed to have consented to those certain assignments as to which it
and the Administrative Agent have been made aware prior to the Closing Date (the
“Specified Assignments”);

 

(B)                               the consents of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any unfunded Term Commitment or any Revolving
Credit Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; provided
that the Administrative Agent shall be deemed to have consented to the Specified
Assignments; and

 

(C)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required for any assignment in respect of the Revolving Credit Facility if such
assignment is to a Person that is not a Revolving Credit Lender or an Affiliate
or Approved Fund of a Revolving Credit Lender.

 

(iv)           Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500 and all
other documents requested by the Administrative Agent under anti-money
laundering rules and regulations, including, without limitation, the Patriot Act
(including, to the extent the assignee is not already a Lender, any tax forms
required under Section 3.01); provided that the Administrative Agent may elect
to waive such processing and recordation fee in the case of any assignment;
provided, further, that the Administrative Agent shall be deemed to have waived
such processing and recordation fees with respect to the Specified Assignments.
The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

 

(v)              No Assignment to Certain Persons. No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural Person, (D) so long as no Event
Default has occurred and is continuing, without the written consent of the
Borrower in its sole discretion, to any Disqualified Institution or (E) a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person.

 

(vi)           Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the

 

130

--------------------------------------------------------------------------------



 

applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender upon return to the
Borrower for cancellation of any Note delivered to the assignor. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

 

(c)                                  Register. The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Administrative Agent’s Account a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior written notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender, the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (so
long as no Event Default has occurred and is continuing) any Disqualified
Institution) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal

 

131

--------------------------------------------------------------------------------



 

solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Sections 10.01(c),
10.01(e), 10.01(h) and 10.01(i) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (without duplication of any amount paid to the applicable Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant that is disclosed
to the Borrower also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.12 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and Section 1.163-5(b) of the proposed United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Encina assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Encina may, upon 30 days’ notice to the
Borrower and the

 

132

--------------------------------------------------------------------------------



 

Lenders, resign as L/C Issuer. In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided that no failure by the Borrower to
appoint any such successor shall affect the resignation of Encina as L/C Issuer.
If Encina resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Encina to effectively assume the obligations
of Encina with respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the L/C Issuer agrees and agrees to
cause its Affiliates and Related Parties to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower;
provided that such Lender that discloses any Information pursuant to clauses
(b) or (c) shall, to the extent permitted by applicable law, use reasonable
efforts to provide the Borrower with prompt notice of such disclosure and an
opportunity to contest such disclosure as long as furnishing such notice and
opportunity would not in such Lender’s reasonable judgment result in such
Lender’s violation of applicable law or any bona fide third party
confidentiality agreement prohibiting such disclosure. For purposes of this
Section, “Information” means all information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

133

--------------------------------------------------------------------------------



 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

Notwithstanding anything herein to the contrary, each of the Arranger and the
Structuring Advisor may, at its own expense, issue news releases and publish
“tombstone advertisements” and other customary announcements in newspapers,
trade journals, and other appropriate media (collectively, “Trade
Announcements”). No Loan Party shall issue any Trade Announcement prior to or
after the Closing Date except (i) to the extent required by applicable Law or
the rules of a national securities exchange or (ii) with the prior consent of
the Administrative Agent (at the direction of the Structuring Advisor) and the
Arranger (such consent not to be unreasonably withheld or delayed); provided
that the Loan Parties may issue a Trade Announcement that announces the closing
of the Facility without identifying the names of the Administrative Agent, the
Arranger, the Structuring Advisor and the Lenders or any economic terms of the
Facilities.

 

10.08                 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the

 

134

--------------------------------------------------------------------------------



 

Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness; Electronic
Execution. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Loan Parties, the
Administrative Agent, the Arranger, the Lenders and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement. The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other Committed Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

10.11                 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the

 

135

--------------------------------------------------------------------------------



 

foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders. If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

136

--------------------------------------------------------------------------------



 

(b)                                 SUBMISSION TO JURISDICTION. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN
ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(c)                                  WAIVER OF VENUE. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and

 

137

--------------------------------------------------------------------------------



 

acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, the Structuring Advisor and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Arranger, the Structuring Advisor and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arranger, the
Structuring Advisor and each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) none of the
Administrative Agent, the Arranger, the Structuring Advisor or any Lender has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger, the Structuring Advisor and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, the Arranger, the Structuring Advisor or any Lender
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arranger, the Structuring Advisor or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations applicable to this Agreement on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.18                 USA PATRIOT Act; Sanctions. Each Lender that is subject to
the Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation and the CDD Rule. The Borrower will not use the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is known by any Responsible Officer of the Borrower to be the subject of
Sanctions. The Borrower will, and will take measures to ensure that its
Subsidiaries, comply in all material respects with all applicable Anti-

 

138

--------------------------------------------------------------------------------



 

Corruption Laws, Sanctions, and Anti-Money Laundering Laws and implement
policies and procedures reasonably designed to ensure compliance with such laws,
to the extent they have not already been implemented. The Borrower will not
repay any debt or obligation owed under this Agreement, in whole or in part,
from any moneys or proceeds derived from transactions with any Sanctioned Person
or in or with any Designated Jurisdiction.

 

10.19                 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

10.20                 Intercreditor Agreement. Each Lender, each L/C Issuer (on
behalf of itself and any Secured Party that may be its Affiliate) and each other
Secured Party (by accepting the benefits of any Loan Documents): (a) consents to
the creation of Liens on the Collateral pursuant to the Takeback Loan Documents,
which Liens will, subject to the terms and conditions of the Intercreditor
Agreement, rank pari passu with the Liens securing the Obligations, (b) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement, (c) authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement its capacity as such on behalf
of such Secured Party, and to subject the Liens securing the Obligations to the
provisions thereof and perform its obligations thereunder, (d) agrees that the
Administrative Agent, acting at the direction of the Required Lenders, may from
time to time enter into a modification of the Intercreditor Agreement and any
other Acceptable Intercreditor Agreement, as the case may be, so long as the
Administrative Agent, acting at the written direction of the Required Lenders,
reasonably determines that such modification is consistent with the terms of
this Agreement, and (e) agrees that, in the event of any conflict between any
then in effect Acceptable Intercreditor Agreement and this Agreement or any of
the other Loan Documents, that the terms of such Acceptable Intercreditor
Agreement shall govern and control.

 

10.21                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

1.                                      the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

2.                                      the effects of any Bail-In Action on any
such liability, including, if applicable:

 

1.                                      a reduction in full or in part or
cancellation of any such liability;

 

2.                                      a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by

 

139

--------------------------------------------------------------------------------



 

it in lieu of any rights with respect to any such liability under this Agreement
or any other Loan Document; or

 

3.                                      the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

[Signature Pages Follow]

 

140

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

MONITRONICS INTERNATIONAL, INC.

 

 

 

By:

/s/ Jeffery Gardner

 

Name:

Jeffery Gardner

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------



 

 

ENCINA PRIVATE CREDIT SPV, LLC, as Administrative Agent

 

 

 

By:

/s/ Janani Sharma

 

Name:

Janani Sharma

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

ENCINA PRIVATE CREDIT SPV, LLC, as a Lender and L/C Issuer

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

[          ], as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Schedule 2.01

 

Commitments and Applicable Percentages

 

--------------------------------------------------------------------------------